Exhibit 10.1

 

Execution Version

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of December 11, 2019

 

among

 

OGLETHORPE POWER CORPORATION
(AN ELECTRIC MEMBERSHIP CORPORATION),

as Borrower,

 

Bank of America, N.A., Truist Bank and CoBank, ACB,

as L/C Issuers, and any additional L/C Issuers party hereto from time to time,

 

THE LENDERS IDENTIFIED HEREIN

 

and

 

NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION,

as Administrative Agent, Swing Line Lender and L/C Issuer

 

*       *       *       *

 

 

NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION

as Lead Arranger

 

COBANK, ACB,
as Syndication Agent

 

MUFG BANK, LTD.,
as Documentation Agent

 



 

 

 

TABLE OF CONTENTS



 

  Page     SECTION 1. DEFINITIONS AND ACCOUNTING TERMS 1 1.1 Definitions 1 1.2
Other Interpretive Provisions 24 1.3 Accounting Terms 24 1.4 Time 25 1.5 Letter
of Credit Amounts 25       SECTION 2. THE COMMITMENTS AND CREDIT EXTENSIONS 25
2.1 Committed Loans 25 2.2 Borrowings, Conversions and Continuations of
Committed Loans 26 2.3 Letters of Credit 27 2.4 Swing Line Loans 38 2.5
Prepayments 41 2.6 Termination or Reduction of Commitments 42 2.7 Repayment of
Loans 42 2.8 Interest 42 2.9 Fees 43 2.10 Computation of Interest and Fees 44
2.11 Evidence of Debt 44 2.12 Payments Generally; Administrative Agent’s
Clawback 45 2.13 Sharing of Payments by Lenders 47 2.14 Extension of Maturity
Date 47 2.15 Increase in Commitments 49 2.16 Cash Collateral 50 2.17 Defaulting
Lenders 51       SECTION 3. TAXES, YIELD PROTECTION AND ILLEGALITY 53 3.1 Taxes
53 3.2 Illegality 57 3.3 Alternate Rate of Interest 58 3.4 Increased Costs 59
3.5 Compensation for Losses 61 3.6 Mitigation Obligations; Replacement of
Lenders 62 3.7 Departing Lenders and Reallocation of Commitments 63 3.8 Survival
64       SECTION 4. CONDITIONS PRECEDENT 64 4.1 Closing Conditions 64 4.2
Conditions to All Credit Extensions 66



 



i

 

 

 

SECTION 5. REPRESENTATIONS AND WARRANTIES 67 5.1 Organization and Good Standing
67



5.2 Due Authorization 67 5.3 No Conflicts 67 5.4 Consents 68 5.5 Enforceable
Obligations 68 5.6 Financial Condition 68 5.7 No Default 68 5.8 Litigation 68
5.9 Taxes 68 5.10 Compliance with Law 69 5.11 ERISA 69 5.12 Use of Proceeds 70
5.13 Government Regulations 70 5.14 Solvency 71 5.15 Disclosure 71 5.16
Environmental Matters 71 5.17 Insurance 71 5.18 Franchises, Licenses, Etc. 72
5.19 Subsidiaries; Affiliates; Members 72 5.20 Wholesale Power Contracts 72 5.21
Anti-Corruption Laws and Sanctions 72 5.22 Beneficial Ownership Certification 72
5.23 EEA Financial Institution 72       SECTION 6. AFFIRMATIVE COVENANTS 73 6.1
Information Covenants 73 6.2 Patronage Capital and Membership Fees 76 6.3
Notices with Respect to Wholesale Power Contracts 76 6.4 Preservation of
Existence, Franchises and Assets 76 6.5 Books and Records 76 6.6 Compliance with
Law 76 6.7 Payment of Taxes 77 6.8 Insurance 77 6.9 Use of Proceeds 77 6.10
Audits/Inspections 77 6.11 CoBank Equity and Security 78 6.12 [Reserved.] 79
6.13 Rate Covenant 79       SECTION 7. NEGATIVE COVENANTS 79 7.1 Nature of
Business 79 7.2 Consolidation and Merger 80 7.3 Arm’s-Length Transactions 80 7.4
Fiscal Year; Organizational Documents 80 7.5 Liens 80 7.6 [Reserved.] 80 7.7
Indebtedness 80 7.8 No Violation of Anti-Corruption Laws or Sanctions 81

 

ii

 



 

SECTION 8. EVENTS OF DEFAULT 81 8.1 Events of Default 81 8.2 Acceleration;
Remedies 84 8.3 Allocation of Payments After Event of Default 85       SECTION
9. ADMINISTRATIVE AGENT 86 9.1 Appointment and Authority 86 9.2 Rights as a
Lender 86 9.3 Exculpatory Provisions 86 9.4 Reliance by Administrative Agent 88
9.5 Delegation of Duties 88 9.6 Resignation of Administrative Agent 88 9.7
Non-Reliance on Administrative Agent and Other Lenders 90 9.8 No Other Duties,
Etc. 90 9.9 Administrative Agent May File Proofs of Claim 90 9.10 Certain ERISA
Matters 91       SECTION 10. MISCELLANEOUS 92 10.1 Notices and Other
Communications; Facsimile Copies 92 10.2 Right of Set-Off; Payments Set Aside 94
10.3 Successors and Assigns 95 10.4 No Waiver; Remedies Cumulative 101 10.5
Payment of Expenses, etc. 101 10.6 Amendments, Waivers and Consents 103 10.7 
Counterparts 105 10.8 Headings 105 10.9 Interest Rate Limitation 105 10.10
Survival of Indemnification and Representations and Warranties 105 10.11
Governing Law 105 10.12 Waiver of Jury Trial 106 10.13 Severability 106 10.14 
Further Assurances 107 10.15 Entirety 107 10.16 Binding Effect; Continuing
Agreement 107 10.17 Confidentiality 108 10.18 USA PATRIOT Act Notice 109 10.19
No Advisory or Fiduciary Responsibility 109 10.20 Electronic Execution of
Assignments and Certain Other Documents 110 10.21 Voting Participants 110 10.22 
[Reserved.] 111 10.23 Amendment and Restatement 111 10.24 Acknowledgement
Regarding Any Supported QFCs 112

  

iii

 

 



      STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION 37

 

Schedule 1.1 Commitments and Applicable Percentages Schedule 5.8 Litigation
Schedule 5.19 Subsidiaries, Affiliates and Members Schedule 5.20 Gross Member
Revenues Schedule 10.1 Notices

 

Exhibit 2.2(a)-1 Form of Committed Loan Notice Exhibit 2.2(a)-2 Form of Interest
Election Notice Exhibit 2.4 Form of Swing Line Loan Notice Exhibit 2.11 Form of
Note Exhibit 3.1(g)-1 Form of U.S. Tax Compliance Certificate (For Foreign
Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit
3.1(g)-2 Form of U.S. Tax Compliance Certificate (For Foreign Participants That
Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit 3.1(g)-3 Form
of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes) Exhibit 3.1(g)-4 Form of U.S.
Tax Compliance Certificate (For Foreign Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes) Exhibit 6.1(c) Form of Officer’s Certificate
Exhibit 10.3(b) Form of Assignment and Assumption

 



iv

 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 11, 2019, is
entered into among OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP
CORPORATION) (the “Borrower”), BANK OF AMERICA, N.A., TRUIST BANK AND COBANK,
ACB, each as an L/C Issuer (as defined herein), any additional L/C Issuers party
hereto from time to time, the Lenders (as defined herein) and NATIONAL RURAL
UTILITIES COOPERATIVE FINANCE CORPORATION, as Administrative Agent (as defined
herein) for the Lenders and the L/C Issuers, as Swing Line Lender and as an L/C
Issuer.

 

 

SECTION 1.

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.1          Definitions.

 

As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms herein shall include in the
singular number the plural and in the plural the singular.

 

“Administrative Agent” means CFC in its capacity as administrative agent under
any of the Loan Documents or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.1, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For purposes
of this definition neither any Member nor Smarr EMC is an Affiliate.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Amended and Restated Credit Agreement, as amended,
extended, supplemented or otherwise modified in writing from time to time.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17. If the commitment of each Lender to make Loans and the
obligation of each L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.2 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 1.1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 



 

 

 

“Applicable Rate” means, for Unused Fee, Eurodollar Rate Loans, Letter of Credit
Fee and Base Rate Loans, the appropriate applicable percentages, in each case
(subject to the exception indicated below), corresponding to the Unsecured
Credit Rating of the Borrower in effect as of the most recent Calculation Date
(defined below) as shown below:

 

Unsecured Credit Rating
(S&P/Moody’s/Fitch)  Applicable Rate for
Unused Fee   Applicable Rate
for Eurodollar
Rate Loans and
Letter of Credit
Fee   Applicable
Rate for Base
Rate Loans  Level 1
 
≥A / A2 / A
   0.100%   1.000%   -0-  Level 2
 
A- / A3 / A-
   0.125%   1.125%   0.125% Level 3
 
BBB+ / Baal / BBB+
   0.175%   1.250%   0.250% Level 4
 
BBB / Baa2 / BBB
   0.225%   1.500%   0.500% Level 5
 
≤BBB- / Baa3 / BBB-
   0.275%   1.750%   0.750%

 

The Applicable Rate shall be determined and adjusted on the date (each a
“Calculation Date”) one Business Day after the date on which the Borrower’s
Unsecured Credit Rating is upgraded or downgraded in a manner which requires a
change in the then applicable pricing level set forth above. In the event that
there is an Unsecured Credit Rating by only two of the Rating Agencies and there
is a split rating, the highest rating (lowest pricing) will apply unless there
is more than one pricing level between the ratings and then the pricing level
one below the highest rating will apply. In the event that there is a rating by
each of the Rating Agencies and there is a split rating, (a) if two of the three
ratings are the same, then such rating will apply and (b) if none of the ratings
are the same, the middle rating will apply. If the Borrower does not have an
Unsecured Credit Rating from any of the Rating Agencies then pricing level 5
shall apply. Each Applicable Rate shall be effective from one Calculation Date
until the next Calculation Date. Any adjustment in the Applicable Rate shall be
applicable to all existing Eurodollar Rate Loans as well as any new Eurodollar
Rate Loans made. The applicable pricing level for the Applicable Rate, as of the
Closing Date, is pricing level 3.

 



 2 

 

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.3), and accepted by the Administrative Agent, in
substantially the form of Exhibit 10.3(b) or any other form approved by the
Administrative Agent.

 

“Attorney Costs” means all reasonable fees and disbursements of any law firm or
other external counsel and all disbursements of internal legal counsel in
connection with such services.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments prior to the Maturity Date pursuant to Section 2.6, Section 8.2
or otherwise.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bank of America” means Bank of America, N.A. and any successor thereto.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Base Rate” means, for any day with respect to Committed Loans, a rate per annum
equal to the greatest of (a) the Prime Rate in effect on such day, (b) the
Federal Funds Effective Rate for such day plus 0.50% and (c) the Eurodollar Rate
for a one-month interest period for such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1.00%. Any change in the Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Rate for a one-month interest period shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Rate for a one-month interest period, as the
case may be. If the Base Rate is being used as an alternate rate of interest
pursuant to Section 3.3 (for the avoidance of doubt, only until any amendment
has become effective pursuant to Section 3.3(b)), then the Base Rate shall be
the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above.

 



 3 

 

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Bond Documents” means, with respect to any Bonds, any trust indenture or
similar document pursuant to which such Bonds are issued and any loan agreement,
promissory note or similar document that provides security or a source of
funding for the debt service on such Bonds.

 

“Bond Letter of Credit” means any Letter of Credit that provides credit or
liquidity support for Bonds, including each Existing Letter of Credit.

 

“Bonds” means any bonds, notes or other evidences of indebtedness issued by or
on behalf of the Borrower or any Subsidiary of the Borrower.

 

“Borrower” means Oglethorpe Power Corporation (An Electric Membership
Corporation) and any permitted successor thereto.

 

“Borrower Materials” has the meaning specified in Section 6.1.

 

“Borrower Obligations” means, without duplication, all of the obligations of the
Borrower to the Lenders, including Lenders when acting in the capacity of L/C
Issuer, and the Administrative Agent, whenever arising, under this Agreement,
the Notes or any of the other Loan Documents.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 



 4 

 

 

“Business Day” means any day (a) that the office of the Administrative Agent is
not closed and (b) other than a Saturday, a Sunday, a legal holiday or a day on
which banking institutions are authorized or required by law or other
governmental action to close in Atlanta, Georgia or New York, New York; provided
that in the case of Eurodollar Rate Loans, such day is also a day on which
dealings between banks are carried on in U.S. dollar deposits in the London
interbank market.

 

“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, one or more
L/C Issuers or the Swing Line Lender (as applicable) and the Lenders, as
collateral for L/C Obligations, Obligations in respect of Swing Line Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if each L/C
Issuer or Swing Line Lender (as applicable) benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Administrative
Agent and (b) each such L/C Issuer or the Swing Line Lender (as applicable).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“CFC” means National Rural Utilities Cooperative Finance Corporation and any
successor thereto.

 

“CFC Rate” means, for any day, a rate per annum equal to the rate published by
CFC from time to time, by electronic or other means, for similarly classified
lines of credit, but, if not so published, the CFC Rate shall be the rate per
annum determined by CFC for such lines of credit from time to time.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 



 5 

 

 

“Closing Date” means December 11, 2019.

 

“CoBank” means CoBank, ACB, a federally chartered instrumentality of the United
States.

 

“CoBank Equities” has the meaning specified in Section 6.11(a).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.1, (b) purchase participations in
L/C Obligations and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.1.

 

“Committed Loan” has the meaning specified in Section 2.1.

 

“Committed Loan Notice” means a notice of a Committed Borrowing, pursuant to
Section 2.2(a), which, if in writing, shall be substantially in the form of
Exhibit 2.2(a)-1.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Rating” means, for any Person, the Unsecured Credit Rating or the
Secured Credit Rating, as applicable.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 



 6 

 

 

“Default” means any event, act or condition which with notice hereunder or lapse
of time hereunder, or both, would constitute an Event of Default.

 

“Default Rate” means (a) when used with respect to Borrower Obligations other
than Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2%
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent (or the Required Lenders if such Lender is the
Administrative Agent) and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, any Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent (or the Required Lenders if such
Lender is the Administrative Agent) or any L/C Issuer or Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent (or the Required Lenders if
such Lender is the Administrative Agent) or the Borrower, to confirm in writing
to the Administrative Agent (or such Required Lenders) and the Borrower that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent (or the
Required Lenders if such Lender is the Administrative Agent) and the Borrower),
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent (or the Required Lenders if such Lender is the Administrative Agent) that
a Lender is a Defaulting Lender under clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of written
notice of such determination to the Borrower, each L/C Issuer, each Swing Line
Lender and each Lender.

 



 7 

 

 

“Departing Lender” has the meaning given in Section 3.7.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.3(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.3(b)(iii)).

 

“Engagement Letter” means that certain letter agreement, dated October 4, 2019,
among the Administrative Agent, CFC, as the Lead Arranger, and the Borrower, as
amended, modified or supplemented from time to time.

 

“Environmental Laws” means any current or future legal requirement of any
Governmental Authority pertaining to (a) the protection of health, safety, and
the indoor or outdoor environment, (b) the conservation, management, or use of
natural resources and wildlife, (c) the protection or use of surface water and
groundwater or (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e) pollution (including any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 USC
9601 et seq., Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of 1984, 42 USC
6901 et seq., Federal Water Pollution Control Act, as amended by the Clean Water
Act of 1977, 33 USC 1251 et seq., Clean Air Act of 1966, as amended, 42 USC 7401
et seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq., Hazardous
Materials Transportation Act, 49 USC App. 1801 et seq., Occupational Safety and
Health Act of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act of 1990,
33 USC 2701 et seq., Emergency Planning and Community Right-to-Know Act of 1986,
42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC 4321 et
seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et seq., any
analogous implementing or successor law, and any amendment, rule, regulation,
order, or directive issued thereunder.

 



 8 

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

 

“ERISA Affiliate” means an entity, whether or not incorporated, which is under
common control with the Borrower or any of its Subsidiaries within the meaning
of Section 4001(a)(14) of ERISA, or is a member of a group which includes the
Borrower or any of its Subsidiaries and which is treated as a single employer
under Sections 414(b), (c), (m), or (o) of the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan comprising a Borrowing, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to (a) the London Interbank Offered
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate for
such Interest Period.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate (but not based on clause (c) of the definition of Base Rate).

 

“Event of Default” has the meaning specified in Section 8.1.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.6(b)) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.1, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.1(g) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 



 9 

 

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
March 23, 2015, by and among the Borrower, Bank of America, Bank of Montreal and
CoBank, ACB, each as an L/C Issuer, any additional L/C Issuers party thereto
from time to time, the Lenders and CFC as Administrative Agent for the Lenders
and the L/C Issuers, as Swing Line Lender and as an L/C Issuer.

 

“Existing Letters of Credit” means (a) the irrevocable transferable direct-pay
letter of credit issued by Bank of America on March 30, 2010 in support of the
Development Authority of Burke County Pollution Control Revenue Bonds
(Oglethorpe Power Corporation Vogtle Project), Series 2010A, (b) the irrevocable
transferable direct-pay letter of credit issued by Bank of America on March 30,
2010 in support of the Development Authority of Burke County Pollution Control
Revenue Bonds (Oglethorpe Power Corporation Vogtle Project), Series 2010B and
(c) the irrevocable transferable direct-pay letter of credit issued by Truist
Bank on December 11, 2019 in support of the Development Authority of Monroe
County Pollution Control Revenue Bonds (Oglethorpe Power Corporation Scherer
Project), Series 2010A, in each case as amended prior to or on the Closing Date.

 

“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
entered into in connection with such sections of the Code and any legislation,
law, regulation or practice enacted or promulgated pursuant to such
intergovernmental agreement.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by it; provided that if the Federal Funds Effective
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 



 10 

 

 

“Fee Letters” means the Engagement Letter and any L/C Issuer Fee Letter.

 

“Financial Officer” means any one of the chief financial officer, the chief
accounting officer, the senior vice president, finance, vice president, finance
and the treasurer of the Borrower.

 

“First Mortgage Indenture” means, collectively, (a) that certain Indenture,
dated as of March 1, 1997, from the Borrower, as grantor, to U.S. Bank National
Association (as successor to SunTrust Bank (formerly SunTrust Bank, Atlanta)),
as trustee, and (b) that certain Security Agreement, dated as of March 1, 1997,
from the Borrower, as debtor, to U.S. Bank National Association (as successor to
SunTrust Bank (formerly SunTrust Bank, Atlanta)), as trustee and secured party,
either as originally executed or as the same may from time to time be
supplemented, modified, amended, renewed, extended or consolidated, or any
alternate mortgage, deed to secure debt, deed of trust, trust indenture,
security agreement or other security instrument entered into by the Borrower as
a substitute or replacement for such indenture and security agreement, which
secures equally and ratably the payment of principal of and interest on the
obligations thereunder and creates a lien on substantially all of the real and
tangible personal property of the Borrower in favor of such mortgagee or secured
party and/or additional and/or substitute mortgagees or secured parties.

 

“First Mortgage Indenture Debt” means that certain secured Indebtedness of the
Borrower, not to exceed $14,000,000,000, as secured under the First Mortgage
Indenture.

 

“Fitch” means Fitch, Inc., Fitch Ratings Ltd. or, in each case, any successor or
assignee of the business of such company in the business of rating securities.

 

“Foreign Lender” means a Lender that is not a U.S. Person

 

“Fronting Commitment” means, with respect to (i) CFC, as L/C Issuer,
$500,000,000, (ii) Bank of America, as L/C Issuer, $100,000,000, (iii) Truist
Bank, as L/C Issuer, $100,000,000, (iv) CoBank, ACB, as L/C Issuer,
$150,000,000, and (v) any other L/C Issuer, such amount as may be agreed upon
between such L/C Issuer and the Borrower, in each case, as such amount may be
modified from time to time pursuant to agreement between the Borrower and the
applicable L/C Issuer (with notice thereof to the Administrative Agent).

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 



 11 

 

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing any Indebtedness
of any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent, (a) to purchase
any such Indebtedness or other obligation or any property constituting security
therefor, (b) to advance or provide funds or other support for the payment or
purchase of such Indebtedness or obligation or to maintain working capital,
solvency or other balance sheet condition of such other Person (including,
without limitation, maintenance agreements, comfort letters, take or pay
arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the owner of such Indebtedness or (d) to otherwise assure or hold harmless the
owner of such Indebtedness or obligation against loss in respect thereof The
amount of any Guaranty Obligation hereunder shall (subject to any limitations
set forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount, if larger) of the Indebtedness in respect
of which such Guaranty Obligation is made.

 

“Honor Date” has the meaning set forth in Section 2.3(c).

 

“Impacted Interest Period” has the meaning specified for such term in the
definition herein of “London Interbank Offered Rate.”

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (d) all Guaranty
Obligations of such Person, (e) the principal portion of all obligations of such
Person under (i) capital lease obligations and (ii) Off Balance Sheet
Indebtedness, (f) all obligations of such Person to repurchase any securities
which repurchase obligation is related to the issuance thereof, including,
without limitation, obligations commonly known as residual equity appreciation
potential shares, (g) all net principal obligations of such Person then due and
payable in respect of interest rate protection agreements, foreign currency
exchange agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements entered into for the
purpose of speculation, and (h) the maximum amount of all performance and
standby letters of credit issued or bankers’ acceptances facilities created for
the account of such Person and, without duplication, all drafts drawn thereunder
(to the extent unreimbursed), but excluding from this clause (h) any performance
and standby letter of credit or bankers’ acceptance facility that is credit
enhancement for any indebtedness or obligation, or any indebtedness or
obligation that is secured by any indebtedness or obligation (including variable
rate demand bonds), that is defined as Indebtedness under any other clause of
this definition. The Indebtedness of the Borrower shall not include (i)
obligations under power, energy, transmission or fuel purchase agreements, (ii)
obligations under any lease that is classified and accounted for as an operating
lease under GAAP as of the date hereof (including without giving effect to any
treatment of leases under Accounting Standards Codification 842 (or any
Accounting Standard having a similar result or effect)), and (iii) discounted
amounts payable by any Member to the Borrower under such Member’s Wholesale
Power Contract as a result of such Member’s prepayment of amounts to become due
under such Wholesale Power Contract.

 



 12 

 

 

“Indemnified Liabilities” has the meaning set forth in Section 10.5(b).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 10.5(b).

 

“Interest Election Notice” means a notice of (a) a conversion of Committed Loans
from one Type to the other, or (b) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.2(a), which, if in writing, shall be substantially in the
form of Exhibit 2.2(a)-2.

 

“Interest Payment Date” means (a) as to Base Rate Loans (including a Swing Line
Loan), the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date, and (b) as to Eurodollar Rate Loans, the last day of each
applicable Interest Period and the Maturity Date, and, in addition, where the
applicable Interest Period for a Eurodollar Rate Loan is greater than three
months, then also on the last day of each three-month period during such
Interest Period. If an Interest Payment Date falls on a date which is not a
Business Day, such Interest Payment Date shall be deemed to be the next
succeeding Business Day, except that in the case of Eurodollar Rate Loans where
the next succeeding Business Day falls in the next succeeding calendar month,
then such Interest Payment Date shall be deemed to be the next preceding day.

 



 13 

 

 

“Interest Period” means, as to Eurodollar Rate Loans, a period of one, two,
three or six months’ duration, as the Borrower may elect, commencing, in each
case, on the date of the borrowing (including continuations and conversions of
Eurodollar Rate Loans); provided, however, (a) if any Interest Period would end
on a day which is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day (except that where the next succeeding Business
Day falls in the next succeeding calendar month, then such Interest Period shall
end on the next preceding Business Day), (b) no Interest Period shall extend
beyond the Maturity Date and (c) with respect to Eurodollar Rate Loans, where an
Interest Period begins on a day for which there is no numerically corresponding
day in the calendar month in which the Interest Period is to end, such Interest
Period shall end on the last Business Day of such calendar month.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to the nearest 1/100 of 1%) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period for which the
Screen Rate is available for the Eurodollar Rate Loan that is shorter than the
Impacted Interest Period; and (b) the Screen Rate for the shortest period for
which the Screen Rate is available for the Eurodollar Rate Loan that exceeds the
Impacted Interest Period, in each case, at such time.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590.

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary of the Borrower) or in
favor of an L/C Issuer and relating to such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with such Lender’s Applicable
Percentage.

 



 14 

 

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof

 

“L/C Issuer” means any of CFC, Bank of America, Truist Bank and CoBank, ACB,
each in its capacity as issuer of Letters of Credit, and such other Lender as
the Borrower, with the consent of the Administrative Agent, may from time to
time select as an L/C Issuer to issue one or more Letters of Credit pursuant to
Section 2.3 and that delivers an instrument in form and substance satisfactory
to the Borrower and the Administrative Agent whereby such other Lender agrees to
issue Letters of Credit and otherwise act as a “L/C Issuer” hereunder, each in
its capacity as issuer of Letters of Credit hereunder, or any successor issuer
of Letters of Credit hereunder; provided, however, unless otherwise agreed by
the Administrative Agent, the number of L/C Issuers at any time shall not exceed
four.

 

“L/C Issuer Fee Letter” means any letter agreement between an L/C Issuer and the
Borrower providing for the payment of a fronting fee to such L/C Issuer, in each
case, as amended, modified or supplemented from time to time.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.5. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lead Arranger” means CFC, in its capacity as lead arranger in connection with
the facility under this Agreement.

 

“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, including the Swing Line Lender, and any Eligible Assignee which
may become a Lender by way of assignment in accordance with the terms hereof,
together with their successors and permitted assigns.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and each
Existing Letter of Credit.

 



 15 

 

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.3(h).

 

“Letter of Credit Sublimit” means an amount equal to $500,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Liquidity Drawing” means, in respect of any Bonds supported by a Bond Letter of
Credit, any drawing under such Bond Letter of Credit the proceeds of which are
used to pay the purchase price of such Bonds tendered for purchase by the
Borrower (or any Subsidiary of the Borrower).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

 

“Loan” means an extension of credit by a Lender to the Borrower under Section 2
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Agreement and the Fee Letters.

 

“London Interbank Offered Rate” means, for any Interest Period with respect to
any Eurodollar Rate Loan comprising a Borrowing, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute Reuters page or screen that
displays such rate, or on the appropriate page or screen of such other
comparable information service that publishes such rate from time to time as
selected by the Administrative Agent in its discretion) as the London interbank
eurodollar market offered rate for deposits in Dollars at approximately 11:00
a.m. (London, England time) two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period (such rate, the
“Screen Rate”); provided, that if the Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement, and
provided, further, if the Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”), the Eurodollar Rate for
such Borrowing shall be the Interpolated Rate, provided, that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 



 16 

 

 

“Material Adverse Effect” means (a) an effect on the operations, business,
assets, liabilities (actual or contingent) or condition (financial or otherwise)
of the Borrower and its Subsidiaries, taken as a whole, the result of which
would be to materially adversely affect the ability of the Borrower to perform
its obligations under this Agreement or (b) a material adverse change in the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights and remedies of the Lenders hereunder or thereunder.

 

“Maturity Date” means the later of (a) December 11, 2024 and (b) if the Maturity
Date is extended pursuant to Section 2.14, such extended Maturity Date as
determined pursuant to such Section; provided, however, that, in each case, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

 

“Members” means the retail electric power distribution cooperative members of
the Borrower from time to time.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

 

“Multiemployer Plan” means a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.

 

“Multiple Employer Plan” means a Plan covered by Title IV of ERISA, other than a
Multiemployer Plan, which the Borrower or any ERISA Affiliate and at least one
employer other than the Borrower or any ERISA Affiliate are contributing
sponsors.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 10.6 and (b) has been approved
by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means the promissory notes of the Borrower in favor of each Lender
evidencing the Loans and substantially in the form of Exhibit 2.11, as such
promissory notes may be amended, modified, supplemented or replaced from time to
time.

 

“Notice of Extension Amendment” means, with respect to any Bond Letter of
Credit, a written notice signed by the applicable L/C Issuer with respect to
such Letter of Credit and delivered to the Borrower and the trustee for the
applicable Bonds evidencing the extension of the expiry date of such Letter of
Credit.

 

“Off Balance Sheet Indebtedness” means any obligation of a Person that would be
considered indebtedness for tax purposes but is not set forth on the balance
sheet of such Person, including, but not limited to, (a) any synthetic lease,
tax retention operating lease, off balance sheet loan or similar off-balance
sheet financing product of such Person, (b) the aggregate amount of uncollected
accounts receivables of such Person subject at such time to a sale of
receivables (or similar transaction) and (c) obligations of any partnership or
joint venture that is recourse to such Person.

 



 17 

 

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6(b)).

 

“Outstanding Amount” means (a) with respect to any Committed Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 10.3(d).

 

“Participant Register” has the meaning specified in Section 10.3(d).

 

“Patriot Act” has the meaning specified in Section 10.18.

 

“Patronage Capital” means the combined Patronage Capital and Membership Fees
from the Members, as shown in the applicable column on the “Statements of
Patronage Capital and Membership Fees and Accumulated Other Comprehensive
Margin” of the Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.

 

“Pension Plan” means each Plan which is a Single Employer Plan, a Multiple
Employer Plan, or a Multiemployer Plan.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
association, trust, limited liability company or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.

 



 18 

 

 

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated at such time, would under Section
4069 of ERISA be deemed to be) an “employer” within the meaning of Section 3(5)
of ERISA.

 

“Platform” means DebtX, Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system.

 

“Prime Rate” means the rate of interest per annum published from time to time as
the “Prime Rate” by The Wall Street Journal, or, if The Wall Street Journal
ceases publishing a “Prime Rate”, any successor publication selected by the
Administrative Agent in its reasonable discretion; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective. The “Prime Rate” published by The Wall Street Journal or any
such successor publication is a reference rate and does not necessarily
represent the lowest or best rate charged by financial institutions to their
customers. The Lenders may make commercial loans or other loans at rates of
interest at, above or below the “Prime Rate” published by The Wall Street
Journal or any such successor publication.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.1.

 

“Rates” has the meaning set forth in Section 6.13.

 

“Rating Agencies” means all three of S&P, Moody’s and Fitch.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any L/C
Issuer, as applicable.

 

“Register” has the meaning specified in Section 10.3(c).

 

“Regulation D, T, U or X” means Regulation D, T, U or X, respectively, of the
Board as from time to time in effect, any amendment thereto and any successor to
all or a portion thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Removal Effective Date” has the meaning specified in Section 9.6(b).

 

“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing of
Committed Loans, a Committed Loan Notice, (b) with respect to a conversion or
continuation of Committed Loans, an Interest Election Notice, (c) with respect
to an L/C Credit Extension, a Letter of Credit Application, and (d) with respect
to a Swing Line Loan, a Swing Line Loan Notice.

 



 19 

 

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of each L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.2, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Resignation Effective Date” has the meaning set forth in Section 9.6(a).

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, treasurer, assistant treasurer or controller
of the Borrower and any other officer of the Borrower so designated by any of
the foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or by the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state, or Her
Majesty’s Treasury of the United Kingdom.

 

“Sanctioned Country” means, at any time of determination, a country or territory
which is the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time of determination, (a) any Person listed
in any Sanctions-related list of designated Persons maintained by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country, (c) any Person owned or controlled by or acting on behalf of
any such Person described in the preceding clause (a) or (b), or (d) any Person
with which any Lender is prohibited under Sanctions relevant to it from dealing
or engaging in transactions. For purposes of the foregoing, control of a Person
shall be deemed to include where a Sanctioned Person (i) owns or has power to
vote 25% or more of the issued and outstanding equity interests having ordinary
voting power for the election of directors of the Person or other individuals
performing similar functions for the Person, or (ii) has the power to direct or
cause the direction of the management and policies of the Person, whether by
ownership of equity interests, contracts or otherwise.

 



 20 

 

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., or any successor or assignee of the business of
such division in the business of rating securities.

 

“Screen Rate” has the meaning specified for such term in the definition herein
of “London Interbank Offered Rate.”

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Credit Rating” means, for any Person, the long-term, senior, secured,
non-credit enhanced debt ratings assigned to such Person by S&P, Fitch and
Moody’s.

 

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.

 

“Solvent” means, with respect to the Borrower as of a particular date, that on
such date (a) the Borrower is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) the Borrower does not intend to, and does not believe that it
will, incur debts or liabilities beyond the Borrower’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) the Borrower is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which the Borrower’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which the Borrower is engaged or is to engage and (d) the fair value
of the assets of the Borrower, including the Wholesale Power Contracts, taken as
a whole on a going-concern basis, is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of the
Borrower. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed as the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Special Leases” means any transaction or series of transactions the overall
effect of which is the transfer (by sale, head lease or otherwise) of ownership
for federal income tax purposes of any asset by the Borrower or any of its
Subsidiaries to any other Person or Persons (the “lessor”) while use of such
asset is retained by or reconveyed to the Borrower or any of its Subsidiaries
under a lease, sublease or other arrangement (the “sublease”) for a substantial
period of time and where (a) the Borrower or any of its Subsidiaries shall have
set aside financial assets expected to be sufficient to pay or provide for the
payment of all or substantially all of the Borrower’s and its Subsidiaries
scheduled payment obligations under the sublease, (b) the Borrower or any of its
Subsidiaries shall have an option to purchase the lessor’s interest in the asset
during or at the end of the sublease term, and (c) the Borrower or any of its
Subsidiaries shall have set aside financial assets expected to be sufficient to
pay or provide for the payment of all or substantially all of the option price.
It is intended that the term “Special Leases” shall include the entire
transaction and any and all documents and instruments entered into by the
Borrower or any Subsidiary in connection therewith and any obligations
thereunder.

 



 21 

 

 

“Statutory Reserve Rate” means, for the Interest Period for any Eurodollar Rate
Loan, a fraction (expressed as a decimal), the numerator of which is the number
one and the denominator of which is the number one minus the arithmetic mean,
taken over each day in such Interest Period, of the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not, at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture, limited liability company or
other entity in which such Person directly or indirectly through Subsidiaries
has more than 50% equity interest at any time.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.4.

 

“Swing Line Lender” means CFC in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.4(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.4(b), which, if in writing, shall be substantially in the form of
Exhibit 2.4.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 



 22 

 

 

“Termination Date” means, with respect to any Letter of Credit, the expiry date
of such Letter of Credit or any earlier date on which such Letter of Credit
shall terminate in accordance with its terms.

 

“Termination Event” means (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA), (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in Section
4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan, (c) the
distribution of a notice of intent to terminate or the actual termination of a
Pension Plan pursuant to Section 4041(a)(2) or 4041A of ERISA, (d) the
institution of proceedings for the termination of, or the appointment of a
trustee to administer, or the actual termination of, a Pension Plan by the PBGC
under Section 4042 of ERISA, or (e) the complete or partial withdrawal of the
Borrower or any ERISA Affiliate from a Multiemployer Plan.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means with respect to a Committed Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.1(g)(ii)(B)(3).

 

“Unreimbursed Amount” has the meaning specified in Section 2.3(c)(i).

 

“Unsecured Credit Rating” means, for any Person, the long-term, senior,
unsecured, non-credit enhanced debt ratings or issuer default ratings assigned
to such Person by S&P, Fitch and Moody’s.

 

“Unused Fee” has the meaning specified in Section 2.9(a).

 

“Wholesale Power Contracts” means those certain contracts and agreements
(together with all amendments and supplements thereto) between the Borrower and
each of the Members providing for the sale of electric power and energy by the
Borrower to such Member.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 



 23 

 

 

 

1.2          Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)               The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)               In the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including.”

 

(c)               Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.3          Accounting Terms.

 

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Agreement
shall (except as otherwise expressly provided herein) be made by application of
GAAP applied on a basis consistent with the most recent annual or quarterly
financial statements delivered pursuant to Section 6.1 (or, prior to the
delivery of the first financial statements pursuant to Section 6.1, consistent
with the financial statements described in Section 4.1(d)); provided, however,
if (a) the Borrower shall object to determining such compliance on such basis at
the time of delivery of such financial statements due to any change in GAAP or
the rules promulgated with respect thereto or (b) the Administrative Agent or
the Required Lenders shall so object in writing within 30 days after delivery of
such financial statements, then such calculations shall be made on a basis
consistent with the most recent financial statements delivered by the Borrower
to the Lenders as to which no such objection shall have been made.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.

 



  24 

 

 

1.4          Time.

 

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight time, as the case may be, unless specified otherwise.

 

1.5          Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

SECTION 2.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.1          Committed Loans.

 

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Committed Loan”) to the Borrower from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.1, prepay under Section 2.5 and reborrow under this Section 2.1.
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 



  25 

 

 

2.2          Borrowings, Conversions and Continuations of Committed Loans.

 

(a)               Each Committed Borrowing, each conversion of Committed Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Committed Loans, and (ii) on the requested date of any Borrowing of Base Rate
Committed Loans. Each telephonic notice by the Borrower pursuant to this Section
2.2(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Committed Loan Notice, in the case of such request for a Committed
Borrowing, or a written Interest Election Notice, in the case of such request
for a conversion or continuation, in each case, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.3(c) and 2.4(c), each Borrowing of or conversion to Base
Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) the requested date of the Borrowing
(which shall be a Business Day), (ii) the principal amount of Committed Loans to
be borrowed, (iii) the Type of Committed Loans to be borrowed and (iv) if
applicable, the duration of the Interest Period with respect thereto. Each
Interest Election Notice (whether telephonic or written) shall specify (i) the
requested date of the conversion or continuation (which shall be a Business
Day), (ii) the principal amount of Committed Loans to be converted or continued,
(iii) the Type of Committed Loans to which existing Committed Loans are to be
converted and (iv) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice or Interest Election
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

 

(b)               Following receipt of a Committed Loan Notice or an Interest
Election Notice, as applicable, the Administrative Agent shall promptly notify
each Lender of the amount of its Applicable Percentage of the applicable
Committed Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Committed Borrowing, each Lender shall
make the amount of its Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Committed Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.2 (and, if
such Borrowing is the initial Credit Extension, Section 4.1), the Administrative
Agent shall make all funds so received available to the Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
the Borrower on the books of CFC with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by the Borrower, there are L/C Borrowings outstanding
that are then due and payable, then the proceeds of such Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.

 



  26 

 

 

(c)               Except as otherwise provided herein, a Eurodollar Rate Loan
may be continued or converted only on the last day of an Interest Period for
such Eurodollar Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurodollar Rate Loans without
the consent of the Required Lenders.

 

(d)               The Administrative Agent shall promptly notify the Borrower
and the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in the Prime Rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)               After giving effect to all Committed Borrowings, all
conversions of Committed Loans from one Type to the other, and all continuations
of Committed Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to Committed Loans.

 

2.3          Letters of Credit.

 

(a)               The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) each
L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.3, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower, or any of its Subsidiaries as
provided in Section 2.3(k), and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower, or any of its
Subsidiaries as provided in Section 2.3(k), and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (w) the Total Outstandings shall not exceed the Aggregate
Commitments, (x) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment, (y)
the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit and (z) the aggregate Stated Amount of all Letters of Credit
issued by each L/C Issuer shall not exceed such L/C Issuer’s Fronting
Commitment. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

 



  27 

 

 

(ii)           An L/C Issuer shall not issue any Letter of Credit if the expiry
date of the requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless all the Lenders (and such L/C Issuer) have approved such
expiry date.

 

(iii)          An L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)             any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing the Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;

 

(B)              the issuance of the Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;

 

(C)             except as otherwise agreed by the Administrative Agent and the
applicable L/C Issuer, the Letter of Credit is in an initial stated amount less
than $100,000;

 

(D)             the Letter of Credit is to be denominated in a currency other
than Dollars;

 



  28 

 

 

(E)              any Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

 

(F)              the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; provided,
however, a Bond Letter of Credit may provide that (1) after any drawing
thereunder to pay interest on Bonds, the stated amount of such Bond Letter of
Credit shall be automatically reinstated in the amount of such drawing after a
specified period of time unless, prior to the expiration of such period, the
beneficiary of such Bond Letter of Credit has received notice from such L/C
Issuer that it has not been reimbursed for such drawing; and (2) after any
Liquidity Drawing thereunder, the stated amount of such Bond Letter of Credit
shall be automatically reinstated in an amount equal to the principal amount of
any Bonds previously purchased with the proceeds of such Liquidity Drawing that
have been remarketed to investors where the proceeds of such remarketing have
been received by applicable L/C Issuer and applied to the repayment of the
Unreimbursed Amount, Committed Loans or Liquidity Advances related to such
Liquidity Drawing.

 

(iv)         An L/C Issuer shall not amend any Letter of Credit, including any
extension or renewal thereof, if such L/C Issuer would not be permitted at such
time to issue the Letter of Credit in its amended form under the terms hereof.

 

(v)          An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(vi)         An L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Section 9 with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Section 9 included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuers.

 



  29 

 

 

(b)               Procedures for Issuance and Amendment of Letters of Credit.

 

(i)             Each Letter of Credit shall be issued or amended, as the case
may be, including, without limitation, extended or renewed, upon the request of
the Borrower delivered to an L/C Issuer (with a copy to the Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by such L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least thirty days, in the case of a Bond Letter of
Credit, and two Business Days, in the case of any other Letter of Credit (or
such later date and time in each case as the Administrative Agent and such L/C
Issuer may agree in a particular instance in their sole discretion), prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the applicable L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; (H) in the case of a Bond Letter of Credit, the Bond
Documents; and (I) such other information as such L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
such L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may require.
Additionally, the Borrower shall furnish to such L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

 

(ii)             Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Lender, the Administrative Agent or the
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 4 shall not then be satisfied, then, (i) such
L/C Issuer may conclusively presume that such conditions are satisfied and (ii)
subject to the terms and conditions hereof, and in reliance thereon, such L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower or a Subsidiary of the Borrower, as applicable, or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from such L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

 



  30 

 

 

(iii)          If the Borrower so requests in any Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Borrower shall not be required to
make a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued by an L/C Issuer, the Lenders
shall be deemed to have authorized (but may not require) such L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.3(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.2 is not then satisfied, and in each case directing such
L/C Issuer not to permit such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment. In the case of any extension of a Bond Letter of Credit,
the applicable L/C Issuer shall, upon satisfaction of the conditions applicable
thereto, deliver to the trustee for the applicable Bonds a Notice of Extension
Amendment to the Bond Letter of Credit designating the new expiry date and
thereafter all references in any Bond Documents to the expiry date or stated
expiration date of such Bond Letter of Credit shall be deemed to be references
to the date designated as such in the most recent Notice of Extension Amendment
delivered to such trustee.

 

(v)          Notwithstanding the foregoing, upon execution and delivery of this
Agreement the Existing Letters of Credit shall become Letters of Credit for all
purposes of this Agreement without the execution and delivery of a Letter of
Credit Application with respect thereto or other documents or any other action
being taken.

 



  31 

 

 

(c)               Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. Except in the case of
a Liquidity Drawing, on the date of payment by such L/C Issuer in respect of
such drawing (each such date, an “Honor Date”), the Borrower shall reimburse
such L/C Issuer, in the manner specified in the last sentence of this paragraph,
in an amount equal to the amount of such drawing. If the Borrower fails to so
reimburse such L/C Issuer by 11:00 a.m. on the Honor Date, such L/C Issuer shall
promptly notify the Administrative Agent and the Borrower of such failure (such
a notification being herein called a “Failure to Reimburse Notice”) and
thereafter the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”)
and the amount of such Lender’s Applicable Percentage thereof. In such event,
the Borrower shall be deemed to have requested a Committed Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.2 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.2 (other than the delivery of a Committed Loan Notice).
Reimbursement of such L/C Issuer pursuant to the second sentence of this
paragraph shall (a) if transmitted by the Borrower prior to the Borrower’s
receipt of a Failure to Reimburse Notice, be made directly to such L/C Issuer at
its Lending Office and (b) if transmitted by the Borrower after the Borrower’s
receipt of a Failure to Reimburse Notice, be made to such L/C Issuer through the
Administrative Agent. If reimbursement of such L/C Issuer is received by such
L/C Issuer at its Lending Office prior to the time such L/C Issuer honors the
drawing to which such reimbursement relates, such L/C Issuer shall hold such
amounts for application to such reimbursement obligation only after the related
drawing is honored by it.

 

In the case of a Liquidity Drawing, if the Borrower has not reimbursed the
applicable L/C Issuer through the Administrative Agent by 3:00 p.m. on the Honor
Date, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the Unreimbursed Amount and the amount of such Lender’s Applicable
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.2 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.2 (other than the delivery of a Committed
Loan Notice).

 



  32 

 

 

Any notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.3(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(ii)            Each Lender shall upon any notice pursuant to Section 2.3(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the applicable L/C Issuer at the
Administrative Agent’s Office in an amount equal to the Lender’s Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.3(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Base Rate Committed Loan to the Borrower in such
amount. The Administrative Agent shall promptly remit the funds so received to
such L/C Issuer.

 

(iii)            With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans on the Honor Date because
the conditions set forth in Section 4.2 cannot be satisfied or for any other
reason, including without limitation the failure to satisfy the required notice
period set forth in Section 2.2, the Borrower shall be deemed to have incurred
from the applicable L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate until such time as such L/C Borrowing is refinanced with a
Committed Borrowing of Base Rate Loans; provided, however, that, unless an Event
of Default shall have occurred and be continuing, an L/C Borrowing in respect of
a Liquidity Drawing (a) shall be due and payable in full on the Termination Date
and (b) shall bear interest at the Base Rate plus the Applicable Rate. In such
event, each Lender’s payment to the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.3(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.3.

 

(iv)          Until each Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.3(c) to reimburse the applicable L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.

 

(v)           Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse an L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.3(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.3(c) is subject to the conditions set forth in
Section 4.2 (other than the delivery of a Committed Loan Notice). No such making
of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse such L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 



  33 

 

 

(vi)          If any Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.3(c) by the
time specified in Section 2.3(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the greater of the Prime Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of such L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

(d)               Repayment of Participations.

 

(i)            At any time after an L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.3(c), if the Administrative
Agent receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.

 

(ii)           If any payment received by an L/C Issuer, or the Administrative
Agent for the account of an L/C Issuer, pursuant to Section 2.3(c)(i) is
required to be returned under any of the circumstances described in Section
10.2(b) (including pursuant to any settlement entered into by an L/C Issuer in
its discretion), each Lender shall pay to the Administrative Agent for the
account of such L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Prime Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 



  34 

 

 

(e)               Obligations Absolute. The obligation of the Borrower to
reimburse the L/C Issuers for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document;

 

(ii)          the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)         any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)         any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 



  35 

 

 

(f)                Role of L/C Issuer. Each Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, the applicable L/C Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.3(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which (a) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have been caused by such L/C
Issuer’s willful misconduct or gross negligence or (b) the Borrower proves were
caused by such L/C Issuer’s willful failure to pay under any Letter of Credit
issued by such L/C Issuer after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of such Letter of Credit. In furtherance and not in limitation of the foregoing,
an L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)               Applicability of ISP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit.

 



  36 

 

 

(h)               Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) equal
to the Applicable Rate times the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
each applicable L/C Issuer pursuant to this Section 2.3 shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Applicable Percentages allocable
to such Letter of Credit pursuant to Section 2.17(a)(iii), with the balance of
such fee, if any, payable to each applicable L/C Issuer for its own account. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.5. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the expiry date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

 

(i)                 Fronting Fee and Documentary and Processing Charges Payable
to L/C Issuer. The Borrower shall pay directly to each L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the applicable L/C Issuer Fee Letter, computed on the daily
amount available to be drawn under such Letter of Credit and due and payable
quarterly in arrears (no longer than 30 days following billing). For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.5. In addition, the Borrower shall pay directly to each L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable in arrears (no longer than 30
days following billing) and are nonrefundable.

 

(j)                 Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)               Letters of Credit Issued for Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 



  37 

 

 

2.4          Swing Line Loans.

 

(a)               The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.4, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Committed Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Outstandings shall not exceed the Aggregate Commitments, and (ii)
the aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.4, prepay under Section 2.5 and reborrow under this Section 2.4. For so long
as CFC is the Swing Line Lender, each Swing Line Loan shall bear interest at the
CFC Rate; otherwise, each Swing Line Loan shall be a Base Rate Loan. Immediately
upon the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 

(b)               Borrowing Procedures. Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.4(a), or (B) that one or more of the
applicable conditions specified in Section 4 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in immediately available funds.

 



  38 

 

 

(c)               Refinancing of Swing Line Loans.

 

(i)             The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.2, without
regard to the minimum and multiples specified therein for the principal amount
of Base Rate Loans, but subject to the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.2. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.4(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

 

(ii)             If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.4(c)(i), the request for
Base Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.4(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)            If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.4(c) by the
time specified in Section 2.4(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Prime Rate and a
rate determined by the Swing Line Lender in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 



  39 

 

 

(iv)             Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section 2.4(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.4(c) is
subject to the conditions set forth in Section 4.2. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

 

(d)               Repayment of Participations.

 

(i)                 At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.

 

(ii)              If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.2(b)
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Prime Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)               Interest for Account of Swing Line Lender. The Swing Line
Lender shall be responsible for invoicing the Borrower for interest on the Swing
Line Loans. Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.4 to refinance such Lender’s Applicable
Percentage of any Swing Line Loan, interest in respect of such Applicable
Percentage shall be solely for the account of the Swing Line Lender.

 



  40 

 

 

(f)                Payments Directly to Swing Line Lender. The Borrower shall
make all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.5          Prepayments.

 

(a)               The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Committed Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (A) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.5. Subject to Section
2.17, each such prepayment shall be applied to the Committed Loans of the
Lenders in accordance with their respective Applicable Percentages.

 

(b)               The Borrower shall prepay any Unreimbursed Amount relating to
any Liquidity Drawing under a Bond Letter of Credit (and any L/C Borrowings and,
if an Event of Default shall have occurred and be continuing, Committed Loans
the proceeds of which were applied to the refinancing of such Unreimbursed
Amount) on the earlier of (i) the date of the remarketing to investors of the
Bonds purchased with the proceeds of such Liquidity Drawing, the amount of such
prepayment to be equal to the principal amount of the Bonds so remarketed, and
(ii) the date on which such Bond Letter of Credit is replaced with another
liquidity or credit facility pursuant to the applicable Bond Documents, the
amount of such prepayment to be equal to the full amount of such Unreimbursed
Amount, L/C Borrowings or Committed Loans, as the case may be.

 

(c)               The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 



  41 

 

 

(d)               If for any reason the Total Outstandings at any time exceed
the Aggregate Commitments then in effect, the Borrower shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.5(d) unless
after the prepayment in full of the Committed Loans and Swing Line Loans the
Total Outstandings exceed the Aggregate Commitments then in effect.

 

2.6          Termination or Reduction of Commitments.

 

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $25,000,000 or any whole multiple of $5,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

 

2.7          Repayment of Loans.

 

(a)               The Borrower shall repay to the Lenders on the Maturity Date
the aggregate principal amount of Committed Loans outstanding on such date.

 

(b)               The Borrower shall repay each Swing Line Loan on the earlier
to occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date.

 

2.8          Interest.

 

(a)               Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to (A) with respect to any portion of any Swing Line Loan
that has not been acquired by the Lenders as a participation pursuant to Section
2.4(c), the CFC Rate if CFC is the Swing Line Lender at such time or, if CFC is
not the Swing Line Lender at such time, the Base Rate plus the Applicable Rate,
and (B) with respect to any portion of any Swing Line Loan that has been
acquired by the Lenders as a participation pursuant to Section 2.4(c), the Base
Rate plus the Applicable Rate.

 



  42 

 

 

(b)              (i)              If any amount of principal of any Loan is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)              If any amount (other than principal of any Loan) payable by
the Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)            Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)               Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.9           Fees.

 

In addition to certain fees described in subsections (h) and (i) of Section 2.3:

 

(a)               Unused Fee. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
commitment fee (the “Unused Fee”) equal to the Applicable Rate times the actual
daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Committed Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.17. The Unused Fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period. The Unused Fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 



  43 

 

 

(b)               Other Fees. The Borrower shall pay to the Lead Arranger and
the Administrative Agent for their own respective accounts or the accounts of
the Lenders, as the case may be, fees in the amounts and at the times specified
in the Fee Letters. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.10         Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) and Swing Line Loans determined
by reference to the CFC Rate shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.11         Evidence of Debt.

 

(a)               The Credit Extensions made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)               In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 



  44 

 

 

 

 

2.12        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(b)           Funding by Lenders; Presumption by Administrative Agent.

 

(i)               Funding by Lenders. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Committed
Borrowing of Eurodollar Rate Loans (or, in the case of any Committed Borrowing
of Base Rate Loans, prior to 12:00 noon on the date of such Committed Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Committed Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.2 (or, in the case of a Committed Borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.2) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Committed Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Prime Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 



 45 

 

 

(ii)              Payments by Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuers hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuers, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuers, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuers, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Prime Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

A notice of the Administrative Agent to any Lender, and L/C Issuer or the
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.

 

(c)           Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Section 2, and such funds
are not made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Section 4 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.5(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.5(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.5(c).

 

(e)           Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 



 46 

 

 

2.13        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

 

(i)               if any such participations or subparticipations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)              the provisions of this Section shall not be construed to apply
to (x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.16, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to the Borrower
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).

 

This Section 2.13 shall not apply to any action taken by CoBank with respect to
any CoBank Equities held by the Borrower.

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.14        Extension of Maturity Date.

 

(a)           Requests for Extension. The Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than
the first anniversary of the Closing Date, request that, effective on a
specified date (the “Extension Date”), each Lender agree to an extension of the
Maturity Date then in effect (the “Existing Maturity Date”) to a specified new
date (the “New Maturity Date”) that shall be at least one year after the
Existing Maturity Date.

 



 47 

 

 

(b)           Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, by the date (the “Notice Date”) that is 35 days after the
date of such request, shall, by notice to the Administrative Agent, advise the
Administrative Agent whether or not such Lender agrees to such extension (and
each Lender that determines not to so extend its Maturity Date (a “Non Extending
Lender”) shall notify the Administrative Agent of such fact promptly after such
determination, and any Lender that does not so advise the Administrative Agent
on or before the Notice Date shall be deemed to be a Non Extending Lender). The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.

 

(c)           Notification by Administrative Agent. The Administrative Agent
shall notify the Borrower of each Lender’s determination under this Section
promptly following the Notice Date.

 

(d)           Payment to Non Extending Lender; Additional Commitment Lenders.
The Commitment of each Non Extending Lender automatically will terminate on the
Existing Maturity Date as in effect immediately prior to the applicable
extension and the Borrower shall pay all Committed Loans and other Borrower
Obligations owing to such Non Extending Lender on the Existing Maturity Date to
the extent not paid by an Additional Commitment Lender pursuant to an Assignment
and Assumption as hereinafter set forth. The Borrower shall have the right to
replace each Non Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”) as provided in Section 3.6; provided that each of such
Additional Commitment Lenders shall enter into an Assignment and Assumption
pursuant to which such Additional Commitment Lender shall, effective as of the
Extension Date, undertake a Commitment (and, if any such Additional Commitment
Lender is already a Lender, its Commitment shall be in addition to such Lender’s
Commitment hereunder on such date).

 

(e)           Minimum Extension Requirement. If (and only if) (i) the total of
the Commitments of the Lenders that have agreed so to extend their Maturity Date
(each, an “Extending Lender”) and the additional Commitments of the Additional
Commitment Lenders shall be more than 75% of the aggregate amount of the
Commitments previously in effect and (ii) the aggregate Commitments shall be at
least equal to the Outstanding Amount of Committed Loans, Swing Line Loans and
L/C Obligations on and after the Existing Maturity Date, then, effective as of
the Extension Date, the Maturity Date shall be extended to the New Maturity Date
(except that, if such date is not a Business Day, such Maturity Date as so
extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement.

 

(f)            Conditions to Effectiveness of Extensions. As a condition
precedent to such extension, the Borrower shall deliver to the Administrative
Agent a certificate of the Borrower dated as of the Extension Date (in
sufficient copies for each Extending Lender and each Additional Commitment
Lender) signed by a Responsible Officer of the Borrower (i) certifying and
attaching the resolutions adopted by the Borrower approving or consenting to
such extension and (ii) certifying that, before and after giving effect to such
extension, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Extension Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.6 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.1, and (B) no Default exists. In addition, on
the Extension Date, the Borrower shall prepay any Committed Loans outstanding on
such date (and pay any additional amounts required pursuant to Section 3.5) to
the extent necessary to keep outstanding Committed Loans ratable with any
revised Applicable Percentages of the respective Lenders effective as of such
date.

 



 48 

 

 

(g)           Conflicting Provisions. This Section shall supersede any
provisions in Section 2.13 or 10.6 to the contrary.

 

2.15        Increase in Commitments.

 

Prior to the Maturity Date and upon at least 45 days’ prior written notice to
the Administrative Agent (which notice shall be promptly transmitted by the
Administrative Agent to each Lender), the Borrower shall have the revocable
right, from time to time during the term of this Agreement and subject to the
terms and conditions set forth below, to increase the aggregate amount of the
Aggregate Commitments; provided that (a) no Default or Event of Default shall
exist at the time of the request or the proposed increase in the Aggregate
Commitments, (b) any such increase must be in a minimum amount of $25,000,000
and in integral multiples of $5,000,000 above such amount, (c) the sum of any
increases to the Commitment during the term of this Agreement shall not exceed
FIVE HUNDRED MILLION DOLLARS ($500,000,000), (d) no individual Lender's
Commitment may be increased without such Lender's written consent, (e) the
Borrower shall execute and deliver such Note(s) as are necessary to reflect the
increase in the respective Commitments, (f) Schedule 1.1 shall be amended to
reflect the revised Commitments and revised Applicable Percentages of the
Lenders and (g) if any Loans are outstanding at the time of an increase in the
Aggregate Commitments, the Borrower will prepay (provided that any such
prepayment shall not be subject to any minimum amount of prepayment or any
requirements regarding pro rata repayments but shall be subject to Section 3.5)
one or more existing Loans in an amount necessary such that after giving effect
to the increase in the Aggregate Commitments each Lender will hold its pro rata
share (based on its share of the revised Aggregate Commitments) of outstanding
Loans.

 

Any such increase in the Aggregate Commitments shall apply, at the option of the
Borrower, to (x) the Commitment of one or more existing Lenders; provided that
any Lender whose Commitment is being increased must consent in writing thereto
and if more than one Lender wishes to participate then such increase shall be
allocated pro rata among such Lenders (based on the amount that each such Lender
was willing to increase its Commitment) and/or (y) a new Commitment for one or
more institutions that is not an existing Lender so long as such institution (A)
conforms to the definition of Eligible Assignee, (B) is approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
(C) receives a Commitment of at least $5,000,000 and (D) becomes a Lender under
this Agreement by execution and delivery of an appropriate joinder agreement or
of counterparts to this Agreement in a manner acceptable to the Borrower and the
Administrative Agent.

 



 49 

 

 

This Section shall supersede any provisions in Section 2.13 or 10.6 to the
contrary.

 

2.16        Cash Collateral.

 

(a)           Certain Credit Support Events. Upon the request of the
Administrative Agent or an L/C Issuer (i) if an L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the affected L/C
Issuer or the Swing Line Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iii) and any Cash
Collateral provided by the Defaulting Lender).

 

(b)           Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent. The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuers and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)           Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.16 or
Section 2.3, 2.4, 2.5, 2.17 or 8.2 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)           Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.3(b)(vii))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of the Borrower shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.16
may be otherwise applied in accordance with Section 8.3), and (y) the Person
providing Cash Collateral and each applicable L/C Issuer or Swing Line Lender,
as applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 



 50 

 

 

2.17        Defaulting Lenders.

 

(a)           Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)               Waivers and Amendments. That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.6.

 

(ii)              Reallocation of Payments. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.2), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuers or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuers or the Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuers or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 



 51 

 

 

(iii)             Certain Fees. The Defaulting Lender (x) shall be entitled to
receive any commitment fee pursuant to Section 2.9(a) for any period during
which that Lender is a Defaulting Lender only to the extent allocable to the sum
of (1) the Outstanding Amount of the Committed Loans funded by it and (2) its
Applicable Percentage of the stated amount of Letters of Credit and Swing Line
Loans for which it has provided Cash Collateral pursuant to Section 2.3, Section
2.4, Section 2.16 or Section 2.17(a)(ii), as applicable (and the Borrower shall
(A) be required to pay to each of the L/C Issuers and the Swing Line Lender, as
applicable, the amount of such fee allocable to its Fronting Exposure arising
from that Defaulting Lender and (B) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.3(h).

 

(iv)             Reallocation of Applicable Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.3 and 2.4, the “Applicable Percentage” of each
Non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each Non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that Non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Committed Loans of that Lender.

 

(b)           Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swing Line Lender and the L/C Issuers agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.17(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 



 52 

 

 

SECTION 3.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.1           Taxes.

 

(a)           Defined Terms. For purposes of this Section 3.1, the term “Lender”
includes any L/C Issuer and the term “Laws” includes FATCA.

 

(b)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws.
If any applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)           Payment of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(d)           Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 



 53 

 

 

(e)           Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.3(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)            Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 3.1,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(g)           Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.1(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 



 54 

 

 

(ii) Without limiting the generality of the foregoing,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2) executed copies of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 3.1(g)-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.1(g)-2 or
Exhibit 3.1(g)-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.1(g)-4 on
behalf of each such direct and indirect partner;

 



 55 

 

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Laws
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 



 56 

 

 

(h)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.1 (including by
the payment of additional amounts pursuant to this Section 3.1), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)            Survival. Each party’s obligations under this Section 3.1 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

3.2          Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Committed Loans to Eurodollar Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative is advised in writing by such Lender
that it is no longer illegal for such Lender to determine or charge interest
rates based upon the Eurodollar Rate. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.

 



 57 

 

 

3.3          Alternate Rate of Interest.

 

(a)           If prior to the commencement of the Interest Period for any
Eurodollar Rate Loan:

 

(i)               the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or

 

(ii)              the Administrative Agent is advised by the Required Lenders
that the Eurodollar Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their respective Loans
included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, facsimile or electronic communication as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Notice that requests the conversion of any
Borrowing to, or the continuation of any Borrowing as, a Eurodollar Rate Loan
shall be ineffective and such Borrowing (unless prepaid) shall be continued as,
or converted to, a Base Rate Loan and (ii) if any Committed Loan Notice requests
a Eurodollar Rate Loan, such Borrowing shall be made as a Base Rate Loan.

 

(b)           Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, but without limiting Section 3.3(a), if
the Administrative Agent has made the determination (which determination shall
be conclusive absent manifest error) or, solely with respect to clause (z)
below, the Borrower notifies the Administrative Agent, that (x) the
circumstances set forth in clause (a) of this Section or in Section 3.2 have
arisen (including because the Screen Rate is not available or published on a
current basis) and such circumstances are unlikely to be temporary, (y) the
circumstances set forth in clause (a) of this Section or in Section 3.2 have not
arisen, but the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Screen Rate
shall no longer be used for determining interest rates for loans or (z) a rate
other than the Screen Rate has become a widely recognized benchmark rate for
broadly syndicated revolving corporate loans denominated in dollars, then
reasonably promptly the Administrative Agent and the Borrower shall endeavor to
establish a replacement benchmark rate for the Screen Rate that gives due
consideration to (i) the then prevailing market convention for determining a
rate of interest for syndicated revolving corporate loans denominated in dollars
at such time and (ii) the economic consequences or value shift relating to the
implementation of such replacement benchmark rate, and the Administrative Agent
and the Borrower may enter into an amendment to this Agreement to reflect such
replacement benchmark rate and such other related administrative changes to this
Agreement as may be applicable and consistent with broadly syndicated revolving
corporate loans denominated in dollars (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such replacement rate yet exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement). Notwithstanding anything to the contrary
contained herein, if such replacement benchmark rate shall be less than zero,
such rate shall be deemed to be zero for all purposes of this Agreement. Such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date a copy of such amendment is
provided to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment. For the avoidance of doubt, the
parties hereto agree that unless and until a replacement rate is determined and
an amendment to this Agreement is entered into to effect the provisions of this
clause, if the circumstances under subclauses (x) and (y) of this clause exist,
the provisions of Sections 3.3(a) and 3.2, as applicable, shall apply. The
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, any such replacement benchmark
rate, including without limitation, whether the composition or characteristics
of any such replacement benchmark rate, will be similar to, or produce the same
value or economic equivalence of, the Eurodollar Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

 



 58 

 

 

3.4          Increased Costs.

 

(a)           Increased Costs Generally. If any Change in Law shall:

 

(i)                impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the Eurodollar Rate)
or any L/C Issuer;

 

(ii)              subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)             impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

 



 59 

 

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, the Borrower will
pay to such Lender, L/C Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, L/C Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered; provided that neither such Lender, L/C Issuer or other Recipient shall
be permitted to demand compensation for any increased cost pursuant to this
Section if it shall not at the time be the general policy or practice of such
Lender, L/C Issuer or other Recipient to demand such compensation in similar
circumstances under comparable provisions of other credit agreements.

 

(b)           Capital Requirements. If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement. A certificate of a Lender or an
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 



 60 

 

 

(d)           Delay in Requests. Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.5          Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 3.6.

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 



 61 

 

 

3.6          Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office. If any Lender delivers
a notice pursuant to Section 3.2, any Lender requests compensation under
Section 3.4 or the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender, any L/C Issuer or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.1, then
such Lender or such L/C Issuer, as applicable, shall (at the request of the
Borrower) use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.1 or 3.4, as the case
may be, in the future, or eliminate the need for the notice pursuant to Section
3.2, as applicable, and (ii) in each case, would not subject such Lender or such
L/C Issuer, as the case may be, to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender or such L/C Issuer, as the case
may be. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or any L/C Issuer in connection with any such designation
or assignment.

 

(b)           Replacement of Lenders. If any Lender requests compensation under
Section 3.4, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.1 and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.6(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.3), all of its interests,
rights (other than its existing rights to payments pursuant to Section 3.1 or
Section 3.4) and obligations under this Agreement and the related Loan Documents
to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

 

(i)               the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.3;

 

(ii)              such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.5) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(iii)             in the case of any such assignment resulting from a claim for
compensation under Section 3.4 or payments required to be made pursuant to
Section 3.1, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)             such assignment does not conflict with applicable Laws; and

 



 62 

 

 

(v)              in the case of any assignment resulting from a Lender becoming
a Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

3.7          Departing Lenders and Reallocation of Commitments.

 

The Lenders have agreed among themselves to reallocate their respective
Commitments as of the date hereof.  In addition, each of Bank of Montreal and
Wells Fargo Bank, National Association (each a “Departing Lender” and
collectively, the “Departing Lenders”) desires to assign all of its rights and
obligations as a Lender under this Agreement to certain of the other Lenders and
to no longer be a party to this Agreement.  Each of the Administrative Agent,
the Lenders and the Borrower hereby consents to (i) the reallocation of the
Commitments as set forth in this Section 3.7, and (ii) each Departing Lender’s
assignment of its rights, interests, liabilities and obligations under this
Agreement to certain of the other Lenders.  On the Closing Date and after giving
effect to such reallocation and assignment, the Commitment of each Departing
Lender shall terminate and the Commitment of each Lender shall be as set forth
on Schedule 1.1 attached hereto.  Each Lender hereby consents to the Commitments
set forth on Schedule 1.1 attached hereto.  The reallocation of the aggregate
Commitments among the Lenders, including the assignment by each Departing Lender
of all of its respective rights, interests, liabilities and obligations under
this Agreement to certain of the other Lenders, shall be deemed to have been
consummated pursuant to the terms of the assignment and assumption attached
hereto as Exhibit 10.3(b) as if the applicable Lenders, including each Departing
Lender, had executed such assignment and assumption with respect to such
reallocation; provided that in connection with such reallocation, each Departing
Lender shall receive on the Closing Date payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit and
Swing Line Loans, accrued interest thereon, accrued fees and all other amounts
payable to it under this Agreement and the other Loan Documents.  Outstanding
principal shall be payable to each Departing Lender solely by the Lenders who
have increased their Commitments as a result of the reallocation of the
Commitments.  Accrued interest and fees shall be payable to each Departing
Lender by the Borrower.  The Administrative Agent hereby waives the $3,500
assignment fee set forth in Section 10.03(b)(iv) with respect to the assignments
and reallocations contemplated by this Section 3.7.  To the extent requested by
any Lender, including each Departing Lender, and in accordance with Section 2.2,
the Borrower shall pay to such Lender any amounts required to be paid by the
Borrower under Section 2.2 in the event the payment of any principal of any
Eurodollar Rate Loan or the conversion of any Eurodollar Rate Loan other than on
the last day of an Interest Period applicable thereto is required in connection
with the reallocation contemplated by this Section 3.7.  Upon receipt by each
Departing Lender of all amounts due to it hereunder, each Departing Lender shall
cancel and return to the Borrower any promissory note or notes executed by the
Borrower to such Departing Lender in connection with its Commitment.

 



 63 

 

 

3.8          Survival.

 

All of the Borrower’s obligations under this Section 3 shall survive termination
of the Aggregate Commitments, repayment of all other Obligations hereunder, and
resignation of the Administrative Agent.

 

SECTION 4.

CONDITIONS PRECEDENT

 

4.1          Closing Conditions.

 

The obligation of the Lenders and the L/C Issuers to enter into this Agreement
is subject to satisfaction (or waiver) of the following conditions:

 

(a)           Executed Loan Documents. Receipt by the Administrative Agent of
duly executed copies of (i) this Agreement, (ii) the Notes and (iii) all other
Loan Documents, each in form and substance acceptable to the Lenders and the
Administrative Agent.

 

(b)           Corporate Documents. Receipt by the Administrative Agent of the
following:

 

(i)               Charter Documents. Copies of the articles of incorporation or
other charter documents of the Borrower certified to be true and complete as of
a recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation and certified by a secretary or assistant
secretary of the Borrower to be true and correct as of the Closing Date.

 

(ii)              Bylaws. A copy of the bylaws of the Borrower certified by a
secretary or assistant secretary of the Borrower to be true and correct as of
the Closing Date.

 

(iii)             Resolutions. Copies of resolutions of the Board of Directors
of the Borrower approving and adopting the Loan Documents to which it is a party
and the transactions contemplated herein and therein and authorizing execution
and delivery hereof and thereof, certified by a secretary or assistant secretary
of the Borrower to be true and correct and in force and effect as of the Closing
Date.

 

(iv)             Good Standing. Certificates of good standing, existence or its
equivalent with respect to the Borrower certified as of a recent date by the
appropriate Governmental Authorities of the state or other jurisdiction of its
incorporation and each other jurisdiction in which the failure to so qualify and
be in good standing would have a Material Adverse Effect.

 

(v)              Incumbency. An incumbency certificate of the Borrower certified
by a secretary or assistant secretary of the Borrower to be true and correct as
of the Closing Date.

 



 64 

 

 

(c)           Opinion of Counsel. Receipt by the Administrative Agent of an
opinion, or opinions, from legal counsel to the Borrower addressed to the
Administrative Agent on behalf of the Lenders and dated as of the Closing Date,
in each case satisfactory in form and substance to the Administrative Agent.

 

(d)           Financial Statements. Receipt by the Lenders of the consolidated
audited financial statements of the Borrower and its Subsidiaries dated as of
December 31, 2016, December 31, 2017 and December 31, 2018, and the unaudited
financial statements for the quarters ended March 31, 2019, June 30, 2019 and
September 30, 2019, including balance sheets, income and cash flow statements
and, in the case of annual statements, a statement of the current combined
amount of patronage capital and membership fees, in each case audited (except
for the quarterly financial statements) by independent public accountants of
recognized standing reasonably acceptable to the Administrative Agent and
prepared in accordance with GAAP.

 

(e)           Fees and Expenses. Payment by the Borrower of all fees and
expenses owed by it to the Lenders and the Administrative Agent, including,
without limitation, payment to the Administrative Agent of the fees set forth in
the Fee Letters.

 

(f)            Litigation. Except as set forth on Schedule 5.8, or in the
Borrower’s Annual Report on Form 10-K for the fiscal year ended December 31,
2018 or Quarterly Report on Form 10-Q for the fiscal quarter ended March 31,
2019, June 30, 2019 or September 30, 2019, each filed with the Securities and
Exchange Commission, there shall not exist any action, suit, investigation or
legal, equitable, arbitration or administrative proceeding, nor shall any
action, suit, investigation, or legal, equitable, arbitration or administrative
proceeding be pending or threatened before any arbitrator or Governmental
Authority against the Borrower, any of its Subsidiaries, any of its properties
or any transaction contemplated by the Loan Documents the outcome of which could
be reasonably expected to have a Material Adverse Effect.

 

(g)           Material Adverse Effect. No event or condition shall have occurred
since December 31, 2018 that has had or would be reasonably expected to have a
Material Adverse Effect.

 

(h)           Officer’s Certificates. The Administrative Agent shall have
received a certificate or certificates executed by a Financial Officer of the
Borrower as of the Closing Date stating that (i) the Borrower is in compliance
with all existing material financial obligations, (ii) the condition set forth
in clause (f) has been satisfied, (iii) the financial statements and information
delivered to the Administrative Agent on or before the Closing Date were
prepared in good faith and in accordance with GAAP and (iv) immediately after
giving effect to this Agreement, the other Loan Documents and all the
transactions contemplated herein and therein to occur on such date, (A) no
Default or Event of Default exists, (B) all representations and warranties
contained herein and in the other Loan Documents are true and correct in all
material respects on and as of the date made, (C) the Borrower is in compliance
with the financial covenant set forth in Section 6.2, (D) the Borrower is
Solvent and (E) since December 31, 2018, there has been no sale, transfer or
other disposition by the Borrower of any material part of the business or
property of the Borrower.

 



 65 

 

 

(i)            Existing Letters of Credit. The Borrower’s obligation to
reimburse Bank of America and Truist Bank for drawings under the Existing
Letters of Credit shall be evidenced by this Agreement.

 

(j)            KYC Information. Receipt by the Administrative Agent of all
documentation and information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act, to the extent such documentation
or information is requested by the Administrative Agent on behalf of the Lenders
prior to the Closing Date.

 

(k)           Beneficial Ownership Certification. At least two (2) Business Days
prior to the Closing Date, the Borrower shall have delivered, to each Lender
that so requests at least five (5) Business Days before the Closing Date, a
Beneficial Ownership Certification from the Borrower.

 

(l)            Other. Receipt by the Lenders of such other documents,
instruments, agreements or information as reasonably requested by any Lender.

 

Without limiting the generality of the provisions of Section 10.3, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.2          Conditions to All Credit Extensions.

 

In addition to the conditions precedent stated elsewhere herein, which
conditions precedent set forth in Section 4.1 shall have been satisfied or
waived on the Closing Date, the obligation of each Lender and each L/C Issuer to
honor any Request for Credit Extension (other than an Interest Election Notice)
is subject to the following conditions:

 

(a)           Request. The Administrative Agent and, if applicable, each
applicable L/C Issuer and/or the Swing Line Lender shall have received a Request
for Credit Extension in accordance with requirements hereof.

 

(b)           Representations and Warranties. The representations and warranties
made by the Borrower (other than the representations and warranties set forth in
Sections 5.8, 5.15 and 5.16) are true and correct in all material respects at
and as if made as of such date, except to the extent that such representations
and warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date.

 

(c)           No Default. No Default or Event of Default shall exist or be
continuing either prior to or after giving effect thereto.

 



 66 

 

 

Each Request for Credit Extension (other than an Interest Election Notice)
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.2(b) and (c) have been satisfied on
and as of the date of the applicable Credit Extension.

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants to each Lender that:

 

5.1          Organization and Good Standing.

 

The Borrower (a) is a corporation duly organized, validly existing and in good
standing under the Georgia Electric Membership Corporation Act, (b) is duly
qualified and in good standing as a foreign corporation authorized to do
business in every jurisdiction where the failure to so qualify would have or
would reasonably be expected to have a Material Adverse Effect and (c) has the
requisite corporate power and authority to own its properties and to carry on
its business as now conducted and as proposed to be conducted.

 

5.2          Due Authorization.

 

The Borrower (a) has the requisite corporate power and authority to execute,
deliver and perform this Agreement and the other Loan Documents and to incur the
obligations herein and therein provided for and (b) has been authorized by all
necessary corporate action, to execute, deliver and perform this Agreement and
the other Loan Documents. No action on the part of any Member is required in
connection with the execution and delivery by the Borrower of the Loan Documents
or the performance of its obligations thereunder.

 

5.3          No Conflicts.

 

Neither the execution and delivery of the Loan Documents, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by the Borrower will (a) violate or conflict
with any provision of its organizational documents or bylaws, (b) violate,
contravene or conflict with any law (including without limitation, the Public
Utility Holding Company Act of 2005, as amended), regulation (including without
limitation, Regulation U, Regulation X or any regulation promulgated by the
Federal Energy Regulatory Commission), order, writ, judgment, injunction, decree
or permit applicable to it, (c) violate, contravene or conflict with contractual
provisions of, or cause an event of default under, any of the Wholesale Power
Contracts, the First Mortgage Indenture, or any other material indenture, loan
agreement, mortgage, deed of trust, contract or other agreement or instrument to
which it is a party or by which it or its properties may be bound, or (d) result
in or require the creation of any Lien upon or with respect to its properties
(other than Liens created by this Agreement), except to the extent such
violation, contravention or conflict referred to in the preceding clause (b) or
(c), or the creation of any such Lien referred to in the preceding clause (d),
individually or in the aggregate, would not have and would not reasonably be
expected to have a Material Adverse Effect.

 



67

 

 

 

5.4          Consents.

 

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority, Member or third party
is required in connection with the execution, delivery or performance of this
Agreement or any of the other Loan Documents.

 

5.5          Enforceable Obligations.

 

This Agreement and the other Loan Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors’ rights generally or by general equitable principles.

 

5.6          Financial Condition.

 

The financial statements delivered to the Lenders pursuant to Section 4.1(d) and
pursuant to Sections 6.1(a) and 6.1(b): (i) have been prepared in accordance
with GAAP (subject to the provisions of Section 1.3 and subject, with respect to
any quarterly financial statements, to such changes resulting from audit and
normal year-end adjustments and the absence of footnotes) and (ii) present
fairly in all material respects the financial condition, results of operations,
patronage capital, membership fees and cash flows of the Borrower and its
Subsidiaries as of such date and for such periods.

 

5.7          No Default.

 

No Default or Event of Default presently exists and is continuing.

 

5.8          Litigation.

 

Except as set forth on Schedule 5.8, or in the Borrower’s Annual Report on Form
10-K for the fiscal year ended December 31, 2018 or Quarterly Report on Form
10-Q for the fiscal quarter ended March 31, 2019, June 30, 2019 or September 30,
2019, each filed with the Securities and Exchange Commission, there are no
actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings, pending or, to the knowledge of the Borrower,
threatened against the Borrower, any of its Subsidiaries or any of its
properties that are reasonably likely to have a Material Adverse Effect.

 

5.9          Taxes.

 

The Borrower has filed, or caused to be filed, all tax returns (federal, state,
local and foreign) required to be filed and paid all amounts of taxes shown
thereon to be due (including interest and penalties) and has paid all other
taxes, fees, assessments and other governmental charges (including mortgage
recording taxes, documentary stamp taxes and intangibles taxes) owing by it,
except in each case for (i) such taxes, fees, assessments and other governmental
charges which are not yet delinquent or that are being contested in good faith
and by proper proceedings, and against which adequate reserves are being
maintained in accordance with GAAP, or (ii) where the failure to so file or pay
would not have or would not reasonably be expected to have a Material Adverse
Effect.

 



68

 

 

5.10        Compliance with Law.

 

The Borrower is in compliance with all laws, rules, regulations, orders and
decrees applicable to it or to its properties, except where the failure to be in
compliance would not have or would not reasonably be expected to have a Material
Adverse Effect.

 

5.11        ERISA.

 

Except as would not result or be reasonably expected to result in a Material
Adverse Effect:

 

(a)              During the five-year period prior to the date on which this
representation is made or deemed made: (i) no Termination Event has occurred,
and, to the best knowledge of the Borrower, no event or condition has occurred
or exists as a result of which any Termination Event is reasonably expected to
occur, with respect to any Plan; (ii) no “unpaid required minimum contribution”
or “accumulated funding deficiency” (as defined or otherwise set forth in
Section 4971 of the Code or Part 3 of Subtitle B of Title I of ERISA) whether or
not waived, exists with respect to any Pension Plan; (iii) each Plan (other than
a Multiemployer Plan), and, to the best knowledge of the Borrower, each
Multiemployer Plan, has been maintained, operated, and funded in compliance with
its own terms and in compliance with the provisions of ERISA, the Code, and any
other applicable federal or state laws; and (iv) no Lien in favor of the PBGC or
a Plan has arisen or is reasonably expected to arise on account of any Plan.

 

(b)              No liability has been or is reasonably expected by the Borrower
to be incurred under Sections 4062, 4063 or 4064 of ERISA with respect to any
Single Employer Plan.

 

(c)              The actuarial present value of all “benefit liabilities” under
Section 4001(a)(16) of ERISA under each Single Employer Plan (determined in
accordance with the assumptions used for funding such Single Employer Plan
pursuant to Section 412 of the Code for the applicable plan year), whether or
not vested, did not, as of the last annual valuation date prior to the date on
which this representation is made or deemed made, exceed the fair market value
of the assets of such Plan allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), except as disclosed in the
Borrower’s financial statements.

 

(d)              Neither the Borrower nor any ERISA Affiliate has incurred, or,
to the best knowledge of the Borrower, is reasonably expected to incur, any
withdrawal liability under ERISA to any Multiemployer Plan or Multiple Employer
Plan. Neither the Borrower nor any ERISA Affiliate has received any notification
that any Multiemployer Plan is in reorganization (within the meaning of Section
4241 of ERISA), is insolvent (within the meaning of Section 4245 of ERISA), is
in endangered or critical status under Section 305 of ERISA, or has been
terminated (within the meaning of Title IV of ERISA), and no Multiemployer Plan
is, to the best knowledge of the Borrower, reasonably expected to be in
reorganization, insolvent, or terminated.

 



69

 

 

(e)              No non-exempt prohibited transaction (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) or breach of fiduciary
responsibility has occurred with respect to a Plan which has subjected or is
reasonably likely to subject the Borrower or any Subsidiary of the Borrower to
any liability under Sections 406, 407, 409, 502(i), or 502(1) of ERISA or
Section 4975 of the Code, or under any agreement or other instrument pursuant to
which the Borrower or any Subsidiary of the Borrower has agreed or is required
to indemnify any person against any such liability.

 

(f)               The present value (determined using actuarial and other
assumptions which are reasonable with respect to the benefits provided and the
employees participating) of the liability of the Borrower and each ERISA
Affiliate for post-retirement welfare benefits to be provided to their current
and former employees under Plans which are welfare benefit plans (as defined in
Section 3(1) of ERISA), net of all assets under all such Plans allocable to such
benefits, are reflected on the financial statements referenced in Section 6.1 in
accordance with FASB 106.

 

(g)              Each Plan which is a welfare plan (as defined in Section 3(1)
of ERISA) to which Sections 601-609 of ERISA and Section 4980B of the Code apply
has been administered in compliance in all material respects with such sections.

 

The Borrower represents and warrants as of the Closing Date that the Borrower is
not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.

 

5.12        Use of Proceeds.

 

The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 6.9. None of such proceeds will be used for the acquisition
of another Person unless the board of directors (or other comparable governing
body) or stockholders, as appropriate, of such Person has approved such
acquisition.

 

5.13        Government Regulations.

 

(a)              No proceeds of the Loans will be used, directly or indirectly,
for the purpose of purchasing or carrying any “margin stock” within the meaning
of Regulation U, or for the purpose of purchasing or carrying or trading in any
securities. If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form U-1 referred to
in Regulation U. No Indebtedness being reduced or retired out of the proceeds of
the Loans was or will be incurred for the purpose of purchasing or carrying any
margin stock within the meaning of Regulation U or any “margin security” within
the meaning of Regulation T. “Margin stock” within the meaning of Regulation U
does not constitute more than 25% of the value of the consolidated assets of the
Borrower and its Subsidiaries. None of the transactions contemplated by the Loan
Documents (including, without limitation, the direct or indirect use of the
proceeds of the Loans) will violate or result in a violation of (i) the
Securities Act of 1933, as amended, (ii) the Securities Exchange Act of 1934, as
amended, or (iii) regulations issued pursuant to the Securities Act of 1933 or
the Securities Exchange Act of 1934.

 



70

 

 

(b)              Neither the Borrower nor any of its Subsidiaries is subject to
(i) rate or debt incurrence regulation under the Federal Power Act, as amended,
or (ii) regulation under the Investment Company Act of 1940, as amended. In
addition, neither the Borrower nor any of its Subsidiaries is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, and is not controlled by an “investment company.”

 

5.14        Solvency.

 

The Borrower is and, after the consummation of the transactions contemplated by
this Agreement and the other Loan Documents, will be Solvent.

 

5.15        Disclosure.

 

Neither this Agreement nor any financial statements delivered to the Lenders nor
any other document, certificate or statement furnished to the Lenders by or on
behalf of the Borrower in connection with the transactions contemplated hereby,
as of the date of delivery, taken as a whole with all other documents,
certificates or statements made or furnished to the Lenders, contained any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements contained therein or herein, taken as
a whole, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

5.16        Environmental Matters.

 

Except as would not result or be reasonably expected to result in a Material
Adverse Effect: (a) each of the properties of the Borrower (the “Properties”)
and all operations at the Properties are in compliance with all applicable
Environmental Laws, (b) there is no violation of any Environmental Law with
respect to the Properties or the businesses operated by the Borrower (the
“Businesses”), and (c) there are no conditions relating to the Businesses or the
Properties that would reasonably be expected to give rise to a liability under
any applicable Environmental Laws.

 

5.17        Insurance.

 

The Borrower maintains insurance for the benefit of the Borrower with
responsible and reputable insurance companies in such amounts, covering such
risks and liabilities and with such deductibles or self-insurance retentions as
is usually carried by companies engaged in similar business and owning similar
properties in the same general areas in which the Borrower operates.

 



71

 

 

5.18        Franchises, Licenses, Etc.

 

The Borrower possesses all franchises, certificates, licenses, permits and other
authorizations necessary for the operation of its businesses, except such as the
failure to possess would not result or be reasonably expected to result in a
Material Adverse Effect.

 

5.19        Subsidiaries; Affiliates; Members.

 

As of the Closing Date, Schedule 5.19 is a complete list of all Subsidiaries,
Affiliates and Members of the Borrower.

 

5.20        Wholesale Power Contracts.

 

As of the Closing Date:

 

(a)              The Borrower has no knowledge of any material default under any
Wholesale Power Contract, and each Wholesale Power Contract is in full force and
effect.

 

(b)              No Member has provided the Borrower with any (i) “Notice of
Intent to Withdraw” pursuant to Section 17 of such Member’s Wholesale Power
Contract or (ii) written notice of its intent to assign any of its rights and
obligations under its Wholesale Power Contract.

 

(c)              Set forth on Schedule 5.20 is each Member’s percentage share of
the gross member revenues of the Borrower for the fiscal year ended December 31,
2018.

 

5.21        Anti-Corruption Laws and Sanctions.

 

The Borrower, its Subsidiaries and their respective officers and employees and,
to the knowledge of the Borrower, its directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) the Borrower, any Subsidiary or any of their respective officers or
employees, or (b) to the knowledge of the Borrower, any director or agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing, Letter of Credit, or use of proceeds thereof or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

 

5.22        Beneficial Ownership Certification.

 

As of the Closing Date, the information included in any Beneficial Ownership
Certification delivered by the Borrower to a Lender pursuant to Section 4.01(h)
is true and correct in all respects.

 

5.23        EEA Financial Institution.

 

The Borrower is not an EEA Financial Institution.

 



72

 

 

SECTION 6.


 

AFFIRMATIVE COVENANTS

 

The Borrower hereby covenants and agrees that so long as any Lender shall have
any Commitment hereunder, any Loan or Borrower Obligation hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

 

6.1          Information Covenants.

 

The Borrower will furnish, or cause to be furnished, to the Administrative
Agent:

 

(a)              Annual Financial Statements. As soon as available, and in any
event within 120 days after the close of each fiscal year of the Borrower, a
consolidated balance sheet and income statement of the Borrower and its
Subsidiaries, as of the end of such fiscal year, together with consolidated
statements of retained earnings and cash flows for such fiscal year and a
statement of the combined amount of patronage capital and membership fees,
setting forth in comparative form figures for the preceding fiscal year, all
such financial information described above to be in reasonable form and detail
and audited by independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent and whose opinion
shall be furnished to the Administrative Agent, shall be to the effect that such
financial statements have been prepared in accordance with GAAP (except for
changes with which such accountants concur) and shall not be limited by any
qualification or exception as to the scope of the audit or subject to any “going
concern” qualification or like qualification or exception. The delivery by the
Borrower to the Administrative Agent within the time period required above of an
annual report for the Borrower on Form 10-K for such fiscal year as filed with
the SEC (and including the opinion required above) shall satisfy the
requirements of this Section 6.1(a).

 

(b)              Quarterly Financial Statements. As soon as available, and in
any event within 60 days after the close of each fiscal quarter of the Borrower
(other than the fourth fiscal quarter) a consolidated balance sheet and income
statement of the Borrower and its Subsidiaries, as of the end of such fiscal
quarter, together with a related consolidated statement of cash flows for such
fiscal quarter in each case setting forth in comparative form figures for the
corresponding period of the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and reasonably
acceptable to the Administrative Agent, and accompanied by a certificate of a
Financial Officer of the Borrower to the effect that such quarterly financial
statements fairly present in all material respects the financial condition of
the Borrower and have been prepared in accordance with GAAP, subject to changes
resulting from audit and normal year-end audit adjustments. The delivery by the
Borrower to the Administrative Agent within the time period required above of a
quarterly report for the Borrower on Form 10-Q for such fiscal quarter as filed
with the SEC (and including the certification required above) shall satisfy the
requirements of this Section 6.1(b).

 



73

 

 

(c)              Officer’s Certificate. (i) At the time of delivery of the
financial statements provided for in Sections 6.1(a) and 6.1(b) above, a
certificate of a Financial Officer of the Borrower, substantially in the form of
Exhibit 6.1(c), (A) certifying compliance with Section 6.2 as of the end of such
fiscal period and (B) stating that no Default or Event of Default exists, or if
any Default or Event of Default does exist, specifying the nature and extent
thereof and what action the Borrower proposes to take with respect thereto and
(ii) at the time of delivery of the financial statements provided for in Section
6.1(a) above, an updated Schedule 5.20 as of the last day of the previous fiscal
year.

 

(d)              Reports. Upon the Administrative Agent’s request, copies of any
filings and registrations with, and reports to or from, any Governmental
Authority, including, without limitation, the Securities and Exchange Commission
or any successor agency and any utility regulatory body.

 

(e)              Notices. Upon the Borrower obtaining knowledge thereof, the
Borrower will give written notice to the Administrative Agent immediately (and
in no event more than ten Business Days after obtaining such knowledge) of (i)
the occurrence of a Default or Event of Default, specifying the nature and
existence thereof and what action the Borrower proposes to take with respect
thereto, and (ii) the occurrence of any of the following with respect to the
Borrower: (A) the pendency or commencement of any litigation, arbitration or
governmental proceeding against the Borrower, or (B) the institution of any
proceedings against the Borrower with respect to, or the receipt of notice by
the Borrower of potential liability or responsibility for, violation or alleged
violation of any federal, state or local law, rule or regulation (including,
without limitation, any Environmental Law), in each case under this clause (ii)
that would have or would be reasonably expected to have a Material Adverse
Effect.

 

(f)               ERISA. Upon the Borrower or any ERISA Affiliate obtaining
knowledge thereof, the Borrower will give written notice to the Administrative
Agent and each of the Lenders promptly (and in any event within five Business
Days) of: (i) any event or condition, including, but not limited to, any
Reportable Event, that constitutes, or would be reasonably expected to lead to,
a Termination Event; (ii) any communication from the PBGC stating its intention
to terminate any Pension Plan or to have a trustee appointed to administer any
Pension Plan together with a statement of the amount of liability, if any,
incurred or expected to be incurred by the Borrower or any Subsidiary in
connection therewith; (iii) with respect to any Multiemployer Plan, the receipt
of notice as prescribed in ERISA or otherwise of any withdrawal liability
assessed against the Borrower or any ERISA Affiliate, or of a determination that
any Multiemployer Plan is in reorganization or insolvent (both within the
meaning of Title IV of ERISA) or is in endangered or critical status under
Section 305 of ERISA; (iv) the failure to make full payment on or before the due
date (including extensions) thereof of all amounts which the Borrower or any of
its Subsidiaries or ERISA Affiliates is required to contribute to each Pension
Plan and each Plan that is subject to Section 412 of the Code pursuant to its
terms and as required to meet the minimum funding standard set forth in ERISA
and the Code with respect thereto that would have or would be reasonably
expected to have a Material Adverse Effect; or (v) any change in the funding
status of any Plan that would have or would be reasonably expected to have a
Material Adverse Effect; together, with a description of any such event or
condition or a copy of any such notice and a statement by an officer of the
Borrower briefly setting forth the details regarding such event, condition, or
notice, and the action, if any, which has been or is being taken or is proposed
to be taken with respect thereto. Promptly upon request, the Borrower shall
furnish the Administrative Agent and each of the Lenders with such additional
information concerning any Plan as may be reasonably requested, including, but
not limited to, copies of each annual report/return (Form 5500 series), as well
as all schedules and attachments thereto required to be filed with the
Department of Labor and/or the Internal Revenue Service pursuant to ERISA and
the Code, respectively, for each “plan year” (within the meaning of Section
3(39) of ERISA).

 



74

 

 

(g)              [Reserved.]

 

(h)              Ratings Changes. The Borrower shall promptly deliver to the
Administrative Agent information regarding any change in the Borrower’s Credit
Ratings.

 

(i)               Other Information. With reasonable promptness upon any such
request, such other information regarding the business, properties or financial
condition of the Borrower as the Administrative Agent or any Lender may
reasonably request, including information and documentation reasonably requested
by the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” requirements under the PATRIOT Act or other
applicable anti-money laundering laws.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Joint Arrangers and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Joint Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 



75

 

 

6.2          Patronage Capital and Membership Fees.

 

The Borrower shall, as of the end of any fiscal quarter of the Borrower,
maintain Patronage Capital of at least $750,000,000.

 

6.3          Notices with Respect to Wholesale Power Contracts.

 

The Borrower shall promptly notify the Administrative Agent, after becoming
aware thereof, of (a) any material modification to any of the Wholesale Power
Contracts, (b) any material default in the performance of any Member’s payment
obligations under any Wholesale Power Contact that has continued unremedied for
five or more Business Days, (c) its receipt of a “Notice of Intent to Withdraw”
by any Member pursuant to Section 17 of such Member’s Wholesale Power Contract,
(d) its receipt of any written notice from a Member of such Member’s intent to
assign any of its rights and obligations under its Wholesale Power Contract, (e)
the filing by a Member of any official judicial or regulatory filing seeking as
a remedy the declaration of the unenforceability of any material provision of or
the material modification of its Wholesale Power Contract, (f) any release or
termination of a Member’s payment obligations under a Wholesale Power Contract,
or (g) the filing by a Member of any official judicial or regulatory filing
claiming the bankruptcy or insolvency of such Member.

 

6.4          Preservation of Existence, Franchises and Assets.

 

The Borrower (a) will do all things necessary to preserve and keep in full force
and effect its existence, (b) will do all things necessary to preserve and keep
in full force and effect its franchises and authority, and (c) shall maintain
its properties, real and personal, in good condition, and shall not waste or
otherwise permit such properties to deteriorate, reasonable wear and tear
excepted, except in each case in clauses (b) and (c) where the failure to do so
would not have or would not reasonably be expected to have a Material Adverse
Effect.

 

6.5          Books and Records.

 

Subject to Section 1.3, the Borrower will keep complete and accurate books and
records of its transactions in accordance with good accounting practices on the
basis of GAAP (including the establishment and maintenance of appropriate
reserves).

 

6.6          Compliance with Law.

 

The Borrower will comply with, and obtain all permits and licenses required by,
all laws (including, without limitation, all Environmental Laws and ERISA laws),
rules, regulations and orders, and all applicable restrictions imposed by all
Governmental Authorities, applicable to it and its property, if the failure to
comply would have or would be reasonably expected to have a Material Adverse
Effect.

 



76

 

 

6.7          Payment of Taxes.

 

The Borrower will pay, settle or discharge all taxes, assessments and
governmental charges or levies imposed upon it, or upon its income or profits,
or upon any of its properties, before they shall become delinquent; provided,
however, that the Borrower shall not be required to pay, settle or discharge any
such tax, assessment, charge or levy (i) which is being contested in good faith
by appropriate proceedings and as to which adequate reserves therefor have been
established in accordance with GAAP, unless the failure to make any such
payment, settlement or discharge would give rise to an immediate right to
foreclose or collect on a Lien securing such amounts or (ii) to the extent the
failure to make any such payment, settlement or discharge, either singly or in
the aggregate, would not have or would not reasonably be expected to have a
Material Adverse Effect.

 

6.8          Insurance.

 

The Borrower will at all times maintain in full force and effect insurance
(including worker’s compensation insurance, liability insurance, casualty
insurance and business interruption insurance) with responsible and reputable
insurance companies in such amounts, covering such risks and liabilities and
with such deductibles or self-insurance retentions as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower operates.

 

6.9          Use of Proceeds.

 

The proceeds of the Loans shall be used for general corporate purposes,
including, without limitation, (i) to refinance the indebtedness under certain
of the Borrower’s other existing credit agreements, (ii) to pay, at maturity,
commercial paper issued by the Borrower, (iii) to issue Letters of Credit,
including Letters of Credit to support liquidity or credit requirements under
tax-exempt variable rate demand bond financings or in connection with posting
collateral to third parties under construction, equipment procurement, hedging
and other arrangements, and (iv) working capital purposes. In the case of any
Bond Letters of Credit, the Borrower’s reimbursement obligations in respect
thereof shall remain unsecured, without the use of purchased bonds, pledged
bonds, bank bonds or similar structures (and the Administrative Agent, Lenders
and L/C Issuers, at the request of the Borrower, will expressly waive any right
to pledged bonds, bank bonds or similar structures), and the Lenders and the L/C
Issuers shall not have any rights or remedies under the related Bond Documents
for Events of Default hereunder or thereunder (and the Lenders agree not to
deliver any notice of any such Events of Default, other than a failure of the
Borrower to reimburse an L/C Issuer for any drawing under the related Bond
Letter of Credit). To the extent that, notwithstanding this Section 6.9, a L/C
Issuer is treated as an owner or pledgee of bonds pursuant to the related Bond
Documents, such L/C Issuer disclaims any such right of ownership or pledge and,
notwithstanding anything to the contrary contained in this Agreement, none of
the Administrative Agent, any Lender or any L/C Issuer shall sell, hypothecate
or otherwise dispose of any such bond, except to the Borrower.

 

6.10        Audits/Inspections.

 

To the extent permitted by Law and, with respect to the Borrower’s co-owned
facilities, subject to any applicable limitations in the Borrower’s
corresponding co-ownership arrangements, upon reasonable prior notice and during
normal business hours and, unless a Default under this Agreement has occurred
and is continuing, at the expense of the Administrative Agent, the Borrower will
permit representatives appointed by the Administrative Agent, including, without
limitation, independent accountants, agents, attorneys, and appraisers to visit
and inspect the Borrower’s property, including its books and records, its
accounts receivable and inventory, the Borrower’s facilities and its other
business assets, and to make photocopies or photographs thereof and to write
down and record any information such representative obtains and shall permit the
Administrative Agent or its representatives to investigate and verify the
accuracy of information provided to the Lenders and to discuss all such matters
with the officers, employees and representatives of the Borrower.

 



77

 

 

6.11        CoBank Equity and Security.

 

(a)               So long as CoBank (or its affiliate) is a Lender hereunder,
the Borrower will acquire equity in CoBank in such amounts and at such times as
CoBank may require in accordance with CoBank’s Bylaws and Capital Plan (as each
may be amended from time to time), except that the maximum amount of equity that
the Borrower may be required to purchase in CoBank in connection with the Loans
made by CoBank (or its affiliate) may not exceed the maximum amount permitted by
the Bylaws and the Capital Plan at the time this Agreement is entered into. The
Borrower acknowledges receipt of a copy of (i) CoBank’s most recent annual
report, and if more recent, CoBank’s latest quarterly report, (ii) CoBank’s
Notice to Prospective Stockholders and (iii) CoBank’s Bylaws and Capital Plan,
which describe the nature of all of the Borrower’s cash patronage, stock and
other equities in CoBank acquired in connection with its patronage loan from
CoBank (or its affiliate) (the “CoBank Equities”) as well as capitalization
requirements, and agrees to be bound by the terms thereof.

 

(b)               Each party hereto acknowledges that CoBank’s Bylaws and
Capital Plan (as each may be amended from time to time) shall govern (i) the
rights and obligations of the parties with respect to the CoBank Equities and
any patronage refunds or other distributions made on account thereof or on
account of Borrower’s patronage with CoBank, (ii) the Borrower’s eligibility for
patronage distributions from CoBank (in the form of CoBank Equities and cash)
and (iii) patronage distributions, if any, in the event of a sale of a
participation interest. CoBank reserves the right to assign or sell
participations in all or any part of its (or its affiliate’s) Commitments or
outstanding Loans hereunder on a non-patronage basis.

 

(c)               Each party hereto acknowledges that CoBank has a statutory
first lien pursuant to the Farm Credit Act of 1971 (as amended from time to
time) on all CoBank Equities that the Borrower may now own or hereafter acquire,
which statutory lien shall be for CoBank’s (or its affiliate’s) sole and
exclusive benefit. The CoBank Equities shall not constitute security for the
Obligations due to any other Lender. To the extent that any of the Loan
Documents create a Lien on the CoBank Equities or on patronage accrued by CoBank
for the account of the Borrower (including, in each case, proceeds thereof),
such Lien shall be for CoBank’s (or its affiliate’s) sole and exclusive benefit
and shall not be subject to pro rata sharing hereunder. Neither the CoBank
Equities nor any accrued patronage shall be offset against the Obligations
except that, in the event of an Event of Default, CoBank may elect, solely at
its discretion, to apply the cash portion of any patronage distribution or
retirement of equity to amounts owed to CoBank or its affiliate under this
Agreement, whether or not such amounts are currently due and payable. The
Borrower acknowledges that any corresponding tax liability associated with such
application is the sole responsibility of the Borrower. CoBank shall have no
obligation to retire the CoBank Equities upon any Event of Default, Default or
any other default by the Borrower, or at any other time, either for application
to the Obligations or otherwise.

 



78

 

 

6.12        [Reserved.]

 

6.13        Rate Covenant.

 

Subject to any necessary regulatory approval or determination of RUS, if
required, the Borrower shall establish and collect rates, rents, charges, fees
and other compensation (the “Rates”) for the use or the sale of output, capacity
or service of the System that, together with other revenues available to the
Borrower, are reasonably expected to yield Margins for Interest for each fiscal
year of the Borrower equal to at least 1.10 times Interest Charges for such
period. Promptly upon any material change in the circumstances which were
contemplated at such time Rates were most recently reviewed, but not less
frequently than once every twelve (12) months, the Borrower shall review the
Rates so established and shall promptly establish or revise such Rates, as
necessary to comply with the foregoing requirements; provided, however, that if
(i) upon any such review of Rates based on a material change in circumstances,
the Borrower determines that Rates are required to be established or revised in
order for the Borrower to comply with this Section 6.13 and (ii) there are less
than six (6) calendar months remaining in the current fiscal year, it will be
sufficient for purposes of complying with this Section 6.13 if the Borrower
establishes or revises its Rates for the next fiscal year so as to reasonably
expect to meet the covenant for such next fiscal year, subject in the case of
the foregoing Margins for Interest requirement to any necessary regulatory
approval or determination, including, as and to the extent required, that of
RUS. The Borrower will not furnish or supply or cause to be furnished or
supplied any use, output, capacity or service of the System with respect to
which a charge is regularly or customarily made, free of charge to any Person,
and the Borrower will use commercially reasonable efforts to enforce the payment
of any and all accounts owing to the Borrower with respect to the use, output,
capacity or service of the System. Capitalized terms used in this Section 6.13
without definition shall have the meanings provided in the First Mortgage
Indenture (as in effect as of the date hereof).

 

SECTION 7.


 

NEGATIVE COVENANTS

 

The Borrower hereby covenants and agrees that so long as any Lender has any
Commitment hereunder, any Loan or other Borrower Obligation shall remain unpaid
or unsatisfied, or any Letter of Credit shall remain outstanding:

 

7.1          Nature of Business.

 

The Borrower will not engage, to any material extent, in any business other than
the business of providing, directly or indirectly, electric power and energy and
related services to or on behalf of the Members.

 



79

 

 

7.2          Consolidation and Merger.

 

The Borrower will not (a) enter into any transaction of merger, or (b)
consolidate, liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that, so long as no Default or Event of Default shall
exist or be caused thereby, a Person may be merged or consolidated with or into
the Borrower so long as the Borrower shall be the continuing or surviving
corporation.

 

7.3          Arm’s-Length Transactions.

 

Except in connection with any Special Leases, the Borrower will not enter into
any transaction or series of transactions, whether or not in the ordinary course
of business, with any officer, director or Affiliate other than on terms and
conditions substantially as favorable as would be obtainable in a comparable
arm’s-length transaction with a Person other than an officer, director or
Affiliate; provided, however, that this Section 7.3 shall not be applicable to
transactions with any Affiliate if such transactions are made on a cost basis.

 

7.4          Fiscal Year; Organizational Documents.

 

The Borrower will not (a) change its fiscal year or (b) change its form of
organization from a corporation organized under the Georgia Electric Membership
Corporation Act.

 

7.5          Liens.

 

The Borrower will not, nor will it permit any of its Subsidiaries to, contract,
create, incur, assume or permit to exist any Lien with respect to any of its
property or assets of any kind (whether real or personal, tangible or
intangible, and whether now owned or after acquired) securing Indebtedness,
except for the following: (a) Liens securing Borrower Obligations, (b) Liens
securing Special Leases, (c) Liens securing other Indebtedness (including
without limitation the First Mortgage Indenture Debt) in an aggregate amount not
to exceed $14,000,000,000 at any time outstanding, (d) Liens with respect to any
interest, debt or equity of the Borrower in CoBank or CFC purchased or otherwise
acquired by the Borrower in connection with membership in any such entity or any
borrowing from any such entity, and (e) Liens on cash, securities or accounts
receivable under such obligations or obligations with the same counterparty to
the extent provided by the Borrower as collateral for any obligation of the
Borrower under any letter of credit issued on behalf of the Borrower or other
similar obligation, commitment or liability of the Borrower arising in
connection with the Borrower’s business and properties.

 

7.6          [Reserved.]

 

7.7          Indebtedness.

 

The Borrower will not, nor will it permit any of its Subsidiaries to, contract,
create, incur, assume or permit to exist any Indebtedness other than (a)
Indebtedness consisting of Special Leases, (b) Indebtedness secured by Liens
permitted under Section 7.5(c), in an aggregate amount at any time outstanding
not to exceed $14,000,000,000, (c) the Loans and the L/C Obligations, (d)
unsecured Indebtedness, ranking pari passu with the Loans and the L/C
Obligations, in an aggregate amount at any time outstanding not to exceed
$4,000,000,000 (it being agreed that Indebtedness secured solely by a Lien
permitted under Section 7.5(d) or 7.5(e) shall be deemed unsecured Indebtedness
ranking pari passu with the Loans and the L/C Obligations), and (e) unsecured
Indebtedness subordinated to the Loans and the L/C Obligations on terms
reasonably satisfactory to the Required Lenders and the L/C Issuers.

 



80

 

 

7.8          No Violation of Anti-Corruption Laws or Sanctions.

 

The Borrower will not request any Borrowing or Letter of Credit, or use or
permit any of its Subsidiaries or its or their respective directors, officers,
employees and agents to use any Letter of Credit or the proceeds of any
Borrowing or Letter of Credit (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

 

SECTION 8.


 

EVENTS OF DEFAULT

 

8.1          Events of Default.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a)               Payment. The Borrower (i) shall default in the payment when
due of any principal of any of the Loans or any L/C Obligations or (ii) shall
default in the payment when due of any interest on the Loans or any L/C
Obligations or of any fees or other amounts owing hereunder or under any Fee
Letter, under any of the other Loan Documents or in connection herewith or
therewith, and such default under this clause (ii) shall continue unremedied for
a period of five or more days.

 

(b)              Representations. Any representation, warranty or statement made
or deemed to be made by the Borrower herein, in any of the other Loan Documents,
or in any statement or certificate delivered or required to be delivered
pursuant hereto or thereto shall prove untrue in any material respect on the
date as of which it was deemed to have been made.

 

(c)               Covenants. The Borrower shall:

 

(i)               default in the due performance or observance of any term,
covenant or agreement contained in Section 6.2, 6.4 or 7.1 through 7.8
inclusive; or

 

(ii)              default in the due performance or observance by it of any
term, covenant or agreement contained in Section 6.1 or 6.3, and such default
shall continue unremedied for a period of five Business Days after the earlier
of the Borrower becoming aware of such default or notice thereof given by the
Administrative Agent; or

 



81

 

 

(iii)             default in the due performance or observance by it of any
term, covenant or agreement (other than those referred to in subsections (a),
(b), (c)(i), or (c)(ii) of this Section 8.1) contained in this Agreement or any
other Loan Document and such default shall continue unremedied for a period of
more than 30 days after the earlier of the Borrower becoming aware of such
default or notice thereof given by the Administrative Agent.

 

(d)               Loan Documents. The Borrower shall default in the due
performance or observance of any term, covenant or agreement in any of the other
Loan Documents and such default shall continue unremedied for a period of more
than 30 days after the earlier of the Borrower becoming aware of such default or
notice thereof given by the Administrative Agent or any Loan Document shall fail
to be in full force and effect or the Borrower shall so assert or any Loan
Document shall fail to give the Administrative Agent and/or the Lenders the
rights, powers and privileges purported to be created thereby.

 

(e)               Bankruptcy, etc. The occurrence of any of the following with
respect to the Borrower (i) a court or governmental agency having jurisdiction
in the premises shall enter a decree or order for relief in respect of the
Borrower in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of the Borrower
or for any substantial part of its property or order the winding up or
liquidation of its affairs; or (ii) an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect is
commenced against the Borrower and such petition remains unstayed and in effect
for a period of 60 days; or (iii) the Borrower shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official of the Borrower or any substantial part of its property or
make any general assignment for the benefit of creditors; or (iv) the Borrower
shall admit in writing its inability to pay its debts generally as they become
due or any action shall be taken by any Person in furtherance of any of the
aforesaid purposes.

 

(f)                Other Indebtedness. With respect to any Indebtedness of the
Borrower in excess of $25,000,000 (other than Indebtedness outstanding under
this Agreement), the Borrower shall (i) default in any payment (beyond the
applicable grace period with respect thereto, if any) with respect to such
Indebtedness, the effect of which default is to cause any such Indebtedness to
become due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment, prior to the stated maturity thereof, (ii)
default in any payment in excess of $100,000 (beyond the applicable grace period
with respect thereto, if any) with respect to such Indebtedness, the effect of
which default is to permit the holder or holders of such Indebtedness (or
trustee or agent on behalf of such holders) to cause (determined without regard
to whether any notice or lapse of time is required) any such Indebtedness to
become due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment, prior to the stated maturity thereof, or (iii)
default in the observance or performance of any covenant or agreement relating
to such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, the effect of which default results in any such
Indebtedness becoming due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof.

 



82

 

 

(g)               Judgments. One or more judgments, orders, or decrees shall be
entered against the Borrower involving a liability of $25,000,000 or more, in
the aggregate, (to the extent not paid or covered by insurance provided by a
carrier who has acknowledged coverage) and such judgments, orders or decrees
shall continue unsatisfied, undischarged and unstayed for a period ending on the
first to occur of (i) the last day on which such judgment, order or decree
becomes final and unappealable and, where applicable, with the status of a
judicial lien or (ii) 60 days; provided that if such judgment, order or decree
provides for periodic payments over time then the Borrower shall have a grace
period of 30 days with respect to each such periodic payment.

 

(h)               ERISA. The occurrence of any of the following events or
conditions if the same, individually or in the aggregate, would be reasonably
expected to result in a liability to the Borrower of an amount greater than or
equal to $25,000,000: (A) any “unfunded required minimum contribution” or
“accumulated funding deficiency” (as defined or otherwise set forth in Section
4971 of the Code or Part 3 of Subtitle B of Title I of ERISA ) whether or not
waived, shall exist with respect to any Pension Plan, or any lien shall arise on
the assets of the Borrower or any ERISA Affiliate in favor of the PBGC or a
Plan; (B) a Termination Event shall occur with respect to a Single Employer
Plan, which is, in the reasonable opinion of the Lender, likely to result in the
termination of such Plan for purposes of Title IV of ERISA; (C) a Termination
Event shall occur with respect to a Multiemployer Plan or Multiple Employer
Plan, which is, in the reasonable opinion of the Lender, likely to result in (i)
the termination of such Plan for purposes of Title IV of ERISA, or (ii) the
Borrower or any ERISA Affiliate incurring any liability in connection with a
withdrawal from, reorganization of (within the meaning of Section 4241 of
ERISA), or insolvency (within the meaning of Section 4245 of ERISA) of such
Plan; or (D) any non-exempt prohibited transaction (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) or breach of fiduciary
responsibility shall occur which would be reasonably expected to subject the
Borrower or any of its Subsidiaries to any liability under Sections 406, 409,
502(i), or 502(1) of ERISA or Section 4975 of the Code, or under any agreement
or other instrument pursuant to which the Borrower or any of its Subsidiaries
has agreed or is required to indemnify any person against any such liability.

 



83

 

 

(i)                 Wholesale Power Contracts. One or more Members, the
aggregate of which, pursuant to Schedule 5.20 (as updated pursuant to Section
6.1(c)), constitute twenty percent (20%) or more of the Borrower’s gross member
revenues, at any time shall (A) be in default in the performance of any payment
obligations under its or their Wholesale Power Contracts where the aggregate
principal amount of such default or defaults exceeds $25,000,000 and such
default or defaults have continued for thirty-five (35) days beyond the due date
with respect thereto, (B) have contested the validity or enforceability of its
or their Wholesale Power Contracts by filing any official judicial or regulatory
filing seeking as a remedy the declaration of the unenforceability or the
material modification of its or their Wholesale Power Contracts, and such
judicial or regulatory body shall have issued a final and non-appealable order
(i) declaring all or a material provision of such Wholesale Power Contract
unenforceable, or (ii) modifying such Wholesale Power Contract in any material
manner, or (C) have its or their payment obligations under the Wholesale Power
Contracts released or terminated (other than in connection with a simultaneous
assumption of such obligations by another Member or other assignee; provided
that in the case of a non-Member assignee, such assignee must have either (x) a
Credit Rating equal to or better than the Credit Rating of the assigning Member
as published by S&P, Moody’s or Fitch or (y) if the assigning Member has no such
published Credit Rating, a Credit Rating equal to or better than the Borrower’s
Credit Rating as published by S&P, Moody’s or Fitch).

 

8.2          Acceleration; Remedies.

 

Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by the Required Lenders (or the
Lenders as may be required hereunder) the Administrative Agent may, with the
consent of the Required Lenders, and shall, upon the request and direction of
the Required Lenders, by written notice to the Borrower take any of the
following actions without prejudice to the rights of the Administrative Agent or
any Lender to enforce its claims against the Borrower, except as otherwise
specifically provided for herein:

 

(i)               Termination of Commitments. Declare the Commitments and any
obligations of the L/C Issuers to make L/C Credit Extensions terminated
whereupon the Commitments and obligations shall be immediately terminated.

 

(ii)             Acceleration of Loans. Declare the unpaid amount of all
Borrower Obligations to be due whereupon the same shall be immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.

 

(iii)             Enforcement of Rights. Enforce any and all rights and
interests created and existing under the Loan Documents, including, without
limitation, all rights of set-off.

 

(iv)             Letters of Credit. Require that the Borrower Cash Collateralize
the L/C Obligations (in an amount equal to the then Outstanding Amount thereof).

 

(v)              Mandatory Tender. In the case of a failure of the Borrower to
make timely reimbursement of a drawing under a Bond Letter of Credit to pay
principal of or interest on Bonds, give notice to the trustee under the
applicable Bond Documents of such failure and directing such trustee to effect a
mandatory tender or the acceleration of such Bonds as may be permitted under
such Bond Documents.

 



84

 

 

Notwithstanding the foregoing, if an Event of Default specified in Section
8.1(e) shall occur, then the Commitments and any obligations of the L/C Issuers
to make L/C Credit Extensions shall automatically terminate and all Loans, all
accrued interest in respect thereof, all accrued and unpaid fees and other
indebtedness or obligations owing to the Lenders and the Administrative Agent
hereunder shall immediately become due and payable and the obligations of the
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without the giving of any notice or
other action by the Administrative Agent or the Lenders.

 

Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.

 

8.3          Allocation of Payments After Event of Default.

 

Notwithstanding any other provisions of this Agreement, after the exercise of
any remedies by the Administrative Agent or the Lenders pursuant to Section 8.2
(or after the Commitments shall automatically terminate and the Loans (with
accrued interest thereon) and all other amounts under the Loan Documents shall
automatically become due and payable in accordance with the terms of such
Section) and the L/C Obligations have automatically been required to be Cash
Collateralized, all amounts collected or received by the Administrative Agent or
any Lender on account of amounts outstanding under any of the Loan Documents
shall be paid over or delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable Attorney Costs) of the Administrative
Agent or any of the Lenders, including Lenders when acting in the capacity of
L/C Issuer, in connection with enforcing the rights of the Lenders under the
Loan Documents, pro rata as set forth below;

 

SECOND, to payment of any fees (other than Letter of Credit Fees) owed to the
Administrative Agent, any L/C Issuer, or any Lender, pro rata as set forth
below;

 

THIRD, to the payment of all accrued interest and Letter of Credit Fees payable
to the Lenders hereunder, pro rata as set forth below;

 

FOURTH, to (a) the payment of the outstanding principal amount of the Loans and
L/C Borrowings and (b) Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, as set forth
below;

 

FIFTH, to all other obligations which shall have become due and payable under
the Loan Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and

 

SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 



85

 

 

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans held
by such Lender bears to the aggregate then outstanding Loans) of amounts
available to be applied.

 

Subject to Section 2.3(c) and Section 2.16, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fourth
above shall be applied to satisfy drawings under such Letters of Credit as they
occur. If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

SECTION 9.


 

ADMINISTRATIVE AGENT

 

9.1          Appointment and Authority.

 

Each of the Lenders and the L/C Issuers hereby irrevocably appoints CFC to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuers, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

9.2          Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

9.3          Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

 



86

 

 

(a)              shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)              shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)              shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.6 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower, a Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 



87

 

 

9.4          Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance, extension, renewal or increase of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.5          Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.6          Resignation of Administrative Agent.

 

(a)               The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)               If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 



88

 

 

(c)               With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuers under any
of the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the L/C Issuers directly, until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.5
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

 

(d)               Any resignation by or removal of CFC as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of such retiring
L/C Issuer and Swing Line Lender, (b) such retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to such retiring L/C Issuer to effectively assume the obligations
of the retiring L/C Issuer with respect to such Letters of Credit.

 



89

 

 

9.7          Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.8          No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Lead Arranger, the
Syndication Agent or the Documentation Agent listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.

 

9.9          Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:

 

(a)              to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.3(h) and (i), 2.9 and 10.5) allowed in such judicial
proceeding; and

 

(b)              to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.9 and 10.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

 



90

 

 

9.10       Certain ERISA Matters.

 

(a)               Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower, that at least one
of the following is and will be true:

 

(i)               such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

 

(ii)              the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)            such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 



91

 

 

(b)               In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

 

SECTION 10.


 

MISCELLANEOUS

 

10.1        Notices and Other Communications; Facsimile Copies.

 

(a)               Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)               if to the Borrower, the Administrative Agent, CFC as an L/C
Issuer or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.1; and

 

(ii)              if to any other Lender or L/C Issuer, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)               Electronic Communications. Notices and other communications to
the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Section 2 if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 



92

 

 

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

 

(c)           The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)           Change of Address, Etc. Each of the Borrower and the
Administrative Agent may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each Lender and each L/C Issuer may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent and the L/C Issuers. In addition, each Lender
and each L/C Issuer agree to notify the Administrative Agent from time to time
to ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender or such L/C Issuer, as applicable. Furthermore,
each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 



93

 

 

(e)           Reliance by Administrative Agent, the L/C Issuers and Lenders. The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices, Interest Election Notices
and Swing Line Loan Notices purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender, each L/C Issuer and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.2        Right of Set-Off; Payments Set Aside.

 

(a)           Right of Set-Off. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence of an Event of Default and the commencement of
remedies described in Section 8.2, the Administrative Agent, each Lender and
each L/C Issuer is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of which rights
being hereby expressly waived), to set-off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by the Administrative Agent, such Lender (including, without limitation
branches, agencies or Affiliates of such Lender wherever located) or such L/C
Issuer to or for the credit or the account of the Borrower against the Borrower
Obligations irrespective of whether the Administrative Agent, the L/C Issuers or
the Lenders shall have made any demand hereunder and although such Borrower
Obligations, or any of them, may be contingent or unmatured, and any such
set-off shall be deemed to have been made immediately upon the occurrence of an
Event of Default even though such charge is made or entered on the books of such
Lender subsequent thereto. The Borrower hereby agrees that any Person purchasing
a participation in the Loans and Commitments hereunder pursuant to Section
10.3(d) may exercise all rights of set-off with respect to its participation
interest as fully as if such Person were a Lender hereunder.

 



94

 

 

(b)           Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Prime Rate from time to time in effect. The obligations of the Lenders and the
L/C Issuers under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

10.3        Successors and Assigns.

 

(a)           Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) or (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and Swing
Line Loans) at the time owing to it, but excluding, in the case of an L/C
Issuer, its obligations under its outstanding Letters of Credit); provided that
any such assignment shall be subject to the following conditions:

 



95

 

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 and an integral multiple of $1,000,000
in excess thereof unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single assignee
(or to an assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

 

(ii)           Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations in respect of its Commitment (and the
related Loans thereunder) on a non-pro rata basis;

 

(iii)          Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof;

 



96

 

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

 

(C)           the consent of each L/C Issuer and the Swing Line Lender (each
such consent not to be unreasonably withheld or delayed) shall be required for
any assignment.

 

(iv)          Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B)
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof.

 

(vi)          No Assignment to Natural Persons. No such assignment shall be made
to a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person).

 

(vii)         Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each L/C Issuer, the Swing Line Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 



97

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.1, 3.4, 3.5 and 10.5 with respect
to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)           Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in the United
States a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participation in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the L/C Issuers and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.5(c) with respect to any
payments made by such Lender to its Participant(s).

 



98

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Sections 10.6(a) through
10.6(h) that directly affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.4 and 3.5
(subject to the requirements and limitations therein, including the requirements
under Section 3.1(g) (it being understood that the documentation required under
Section 3.1(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 3.6 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 3.1 or 3.4, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.6(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.2 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 



99

 

 

(f)            Fund Lenders. Notwithstanding anything to the contrary contained
herein, any Lender that is a Fund may create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it to the trustee
for holders of obligations owed, or securities issued, by such Fund as security
for such obligations or securities, provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.3, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

(g)           Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time CFC or
another Lender serving as an L/C Issuer assigns all of its Commitment and Loans
pursuant to subsection (b) above, (i) CFC or such other Lender, as the case may
be, may, upon thirty days’ notice to the Borrower and the Lenders, resign as one
of the L/C Issuers and/or (ii) CFC may, upon thirty days’ notice to the
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of CFC or the other Lender as L/C Issuer or of CFC
as Swing Line Lender, as the case may be. If CFC or another Lender resigns as
L/C Issuer, it shall remain primarily obligated under, and shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect
to, all its Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.3(c)). If
CFC resigns as Swing Line Lender, it shall retain all the rights of the Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.4(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to CFC or another Lender
resigning as an L/C Issuer to effectively assume the obligations of CFC or such
other Lender, as the case may be, with respect to such Letters of Credit;
provided, however, that in the case of any Bond Letter of Credit, such
substitution shall comply with the Bond Documents applicable thereto and with
Section 2.3(b).

 



100

 

 

10.4        No Waiver; Remedies Cumulative.

 

No failure or delay on the part of the Administrative Agent, any L/C Issuer or
any Lender in exercising any right, power or privilege hereunder or under any
other Loan Document and no course of dealing between the Borrower and the
Administrative Agent or any Lender shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder or thereunder. The
rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies which the Administrative Agent or any Lender would otherwise
have. No notice to or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Administrative Agent
or the Lenders to any other or further action in any circumstances without
notice or demand.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.2 for the benefit of all the Lenders and the L/C Issuers;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) the L/C Issuers or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in
their/its capacity as L/C Issuers or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.2 (subject to the terms of Section
2.13), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to the
Borrower under any Debtor Relief Law; and provided, further, that if at any time
there is no Person acting as Administrative Agent hereunder and under the other
Loan Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.2 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

10.5        Payment of Expenses, etc.

 

(a)           Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuers in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any L/C Issuer or
any Lender (including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any L/C Issuer or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit

 



101

 

 

(b)           Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any Subsidiary of the Borrower arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by an L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any Loan or the use or proposed use of the proceeds therefrom,
(iv) any actual or alleged presence or release of hazardous materials on or from
any property currently or formerly owned or operated by the Borrower, any
Subsidiary of the Borrower, or any liability resulting from any actual or
alleged violation of Environmental Laws related in any way to the Borrower, any
Subsidiary of the Borrower, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower against an
Indemnitee for breach of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

 

(c)           Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuers or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuers or such Related Party, as the case may be, such
Lender’s pro rata share in accordance with its Applicable Percentage (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuers in their capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or the L/C Issuers in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

 



102

 

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e)           Payments. All amounts due under this Section shall be payable
within ten Business Days after demand therefor.

 

(f)            Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, any L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all other Borrower Obligations.

 

10.6        Amendments, Waivers and Consents.

 

Neither this Agreement, nor any other Loan Document nor any of the terms hereof
or thereof may be amended, changed, waived, discharged or terminated unless such
amendment, change, waiver, discharge or termination is in writing and signed by
the Required Lenders and the Borrower; provided that no such amendment, change,
waiver, discharge or termination shall without the consent of each Lender
affected thereby:

 

(a)           extend the Maturity Date, or postpone or extend the time for any
payment or prepayment of principal;

 

(b)           reduce the rate or extend the time of payment of interest (other
than as a result of waiving the applicability of any post-default increase in
interest rates) thereon or fees or other amounts payable hereunder;

 

(c)           reduce or waive the principal amount of any Loan or L/C Borrowing;

 

(d)           increase or extend the Commitment of a Lender (it being understood
and agreed that a waiver of any Default or Event of Default or a waiver of any
mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender);

 



103

 

 

(e)           release the Borrower from its obligations under the Loan
Documents;

 

(f)            amend, modify or waive any provision of this Section 10.6 or
Sections 2.12(a), 2.13, 2.14, 8.1(a), 10.2, 10.3 or 10.5;

 

(g)           reduce any percentage specified in, or otherwise modify, the
definition of Required Lenders;

 

(h)           consent to the assignment or transfer by the Borrower of any of
its rights and obligations under (or in respect of) the Loan Documents;

 

(i)            unless also signed by the L/C Issuers, affect the rights or
duties of the L/C Issuers under this Agreement or any Issuer Document relating
to any Letter of Credit issued or to be issued by them;

 

(j)            unless also signed by the Swing Line Lender, affect the rights or
duties of the Swing Line Lender under this Agreement; or

 

(k)           unless also signed by the Administrative Agent, affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document.

 

No provision of Section 9 may be amended or modified without the consent of the
Administrative Agent.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein and (y) the
Required Lenders may consent to allow the Borrower to use cash collateral in the
context of a bankruptcy or insolvency proceeding.

 



104

 

 

10.7        Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
where so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

 

10.8        Headings.

 

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

 

10.9        Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10      Survival of Indemnification and Representations and Warranties.

 

All indemnities set forth herein and all representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof. Such representations and warranties
have been or will be relied upon by the Administrative Agent and each Lender,
regardless of any investigation made by the Administrative Agent or any Lender
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of the making
of any Loan, and shall continue in full force and effect as long as any Loan or
any other Borrower Obligation hereunder shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding.

 

10.11      Governing Law.

 

(a)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF GEORGIA.

 

105

 



 

(b)           SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF GEORGIA SITTING IN FULTON COUNTY AND
OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF GEORGIA, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH GEORGIA STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER, OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.1. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.12      Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.13      Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.13, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuers and/or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 



106

 

 

10.14      Further Assurances.

 

The Borrower agrees, upon the request of the Administrative Agent, to promptly
take such actions, as reasonably requested, as are necessary to carry out the
intent of this Agreement and the other Loan Documents.

 

10.15      Entirety.

 

This Agreement together with the other Loan Documents represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents or the transactions contemplated
herein and therein.

 

10.16      Binding Effect; Continuing Agreement.

 

(a)           This Agreement shall become effective at such time as all of the
conditions set forth in Section 4.1 have been satisfied or waived by the Lenders
and it shall have been executed by the Borrower, the Administrative Agent and
the Lenders, and thereafter this Agreement shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent and each Lender and their
respective successors and assigns.

 

(b)           This Agreement shall be a continuing agreement and shall remain in
full force and effect until all Loans, interest, fees and other Borrower
Obligations have been paid in full and all Commitments have been terminated.
Upon termination, the Borrower shall have no further obligations (other than the
indemnification provisions that survive) under the Loan Documents; provided that
should any payment, in whole or in part, of the Borrower Obligations be
rescinded or otherwise required to be restored or returned by the Administrative
Agent or any Lender, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, then the Loan Documents shall automatically be
reinstated and all amounts required to be restored or returned and all costs and
expenses incurred by the Administrative Agent or any Lender in connection
therewith shall be deemed included as part of the Borrower Obligations.

 



107

 

 

10.17      Confidentiality.

 

Each of the Administrative Agent, the L/C Issuers and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided, in the event of any disclosure pursuant to this clause (c), the
Administrative Agent, the L/C Issuers or the Lenders, as applicable, shall
promptly notify the Borrower of its disclosure of such Information); (d) to any
other party to this Agreement; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.17, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder; (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the Indebtedness under this Agreement or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers with respect to this Agreement; (h) with the
consent of the Borrower; (i) any nationally recognized rating agency that
requires access to information about a Lender’s or its Affiliates’ investment
portfolio in connection with ratings issued with respect to such Lender or its
Affiliates; or (j) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 10.17, or (y) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors and similar service providers to the lending industry.

 

For the purposes of this Section 10.17, “Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or its Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.17 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 



108

 

 

Each of the Administrative Agent, the L/C Issuers and the Lenders acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

10.18      USA PATRIOT Act Notice.

 

Each Lender, each L/C Issuer and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (as amended, restated, modified or otherwise supplemented
from time to time, the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender, such L/C Issuer or the Administrative Agent, as applicable, to identify
the Borrower in accordance with the Patriot Act. The Borrower shall, promptly
following a request by the Administrative Agent, any Lender or L/C Issuer,
provide all documentation and other information that the Administrative Agent,
such Lender or such L/C Issuer requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

10.19      No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders and the Lead Arranger, are arm’s-length commercial transactions
between the Borrower its Affiliates, on the one hand, and the Administrative
Agent, the Lenders and the Lead Arranger, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Lenders and the Lead Arranger is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its respective Affiliates, or any other
Person and (B) neither the Administrative Agent nor the Lenders nor the Lead
Arranger have any obligation to the Borrower or any of its respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders and the Lead Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its respective Affiliates,
and neither the Administrative Agent nor the Lenders nor the Lead Arranger have
any obligation to disclose any of such interests to the Borrower and its
respective Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent, the Lenders and the Lead Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 



109

 

 

10.20      Electronic Execution of Assignments and Certain Other Documents.

 

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, which shall be of the
same legal effect, validity or enforceability as a manually executed signature
or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, Georgia’s Uniform
Electronic Transactions Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

10.21      Voting Participants.

 

Notwithstanding anything in Section 10.3 to the contrary, any Farm Credit Lender
that (i) has purchased a participation in the minimum aggregate amount of
$5,000,000 on or after the Closing Date, (ii) is, by written notice to the
Borrower and the Administrative Agent (“Voting Participant Notification”),
designated by the selling Lender (including any existing Voting Participant) as
being entitled to be accorded the rights of a Voting Participant hereunder and
(iii) receives the prior written consent of the Borrower and the Administrative
Agent to become a Voting Participant (such consent to be required only to the
extent and under the circumstances it would be required if such Voting
Participant were to become a Lender pursuant to an assignment in accordance with
Section 10.3 (any Farm Credit Lender so designated and consented to being called
a “Voting Participant”), shall be entitled to vote for so long as such Farm
Credit Lender owns such participation and notwithstanding any subparticipation
by such Farm Credit Lender (and the voting rights of the selling Lender
(including any existing Voting Participant) shall be correspondingly reduced),
on a dollar for dollar basis, as if such participant were a Lender, on any
matter requiring or allowing a Lender to provide or withhold its consent, or to
otherwise vote on any proposed action. To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant, (x) state the full
name, as well as all contact information required of an assignee in an
Assignment and Assumption and (y) state the dollar amount of the participation
purchased in its Commitment or any or all of its Loans. The selling Lender
(including any existing Voting Participant) and the purchasing Voting
Participant shall notify the Administrative Agent and the Borrower within 3
Business Days’ of any termination of, or reduction or increase in the amount of,
such participation. The Borrower and the Administrative Agent shall be entitled
to conclusively rely on information contained in notices delivered pursuant to
this paragraph. The voting rights hereunder are solely for the benefit of the
Voting Participant and shall not inure to any assignee or participant of the
Voting Participant that is not a Farm Credit Lender.

 



110

 

 

10.22      [Reserved.]

 

10.23      Amendment and Restatement.

 

(a)           Amendment and Restatement; No Novation. On the Closing Date,
subject to the satisfaction of the conditions set forth in Section 4.1, (a) the
Existing Credit Agreement shall be amended and restated in its entirety by this
Agreement and (i) all references to the Existing Credit Agreement in any Loan
Document other than this Agreement (including in any amendment, waiver or
consent) shall be deemed to refer to the Existing Credit Agreement as amended
and restated hereby, (ii) all references to any section (or subsection) of the
Existing Credit Agreement in any Loan Document (but not herein) shall be amended
to be, mutatis mutandis, references to the corresponding provisions of this
Agreement and (iii) except as the context otherwise provides, all references to
this Agreement herein (including for purposes of indemnification and
reimbursement of fees) shall be deemed to be reference to the Existing Credit
Agreement as amended and restated hereby, (b) the Schedules attached hereto
hereby replace in their entirety the corresponding Schedules attached to the
Existing Credit Agreement prior to the Closing Date (including, without
limitation, Schedule 1.1 hereto which sets forth the Commitments and Applicable
Percentages) and (c) the Exhibits attached hereto hereby replace in their
entirety the corresponding Exhibits attached to the Existing Credit Agreement
prior to the Closing Date. This Agreement is not intended to constitute, and
does not constitute, a novation of the obligations and liabilities under the
Existing Credit Agreement (including the Borrower Obligations) or to evidence
payment of all or any portion of such obligations and liabilities.

 

(b)           Effect on Existing Credit Agreement and on the Obligations. On and
after the Closing Date, (i) the Existing Credit Agreement shall be of no further
force and effect except as amended and restated hereby and except to evidence
(A) the incurrence by the Borrower of the “Borrower Obligations” under and as
defined therein (whether or not such “Borrower Obligations” are contingent as of
the Closing Date), (B) the representations and warranties made by the Borrower
prior to the Closing Date and (C) any action or omission performed or required
to be performed pursuant to such Existing Credit Agreement prior to the Closing
Date (including any failure, prior to the Closing Date, to comply with the
covenants contained in such Existing Credit Agreement) and (ii) the terms and
conditions of this Agreement and the Lenders’ rights and remedies under the Loan
Documents, shall apply to all Borrower Obligations incurred under the Existing
Credit Agreement and the Notes issued thereunder.

 

(c)           No Implied Waivers. Except as expressly provided in any Loan
Document, this Agreement (i) shall not cure any breach of the Existing Credit
Agreement or any “Default” or “Event of Default” thereunder existing prior to
the Closing Date and (ii) is limited as written and is not a consent to any
other modification of any term or condition of any Loan Document, each of which
shall remain in full force and effect.

 



111

 

 

10.24      Acknowledgement Regarding Any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any swap contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 

(a)           In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)           As used in this Section 10.24, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[Remainder of Page Intentionally Left Blank]

 



112

 

 



Each of the parties hereto has caused this Agreement to be duly executed and
delivered as of the date first above written.

 

  OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION)            
  By: /s/ Elizabeth B. Higgins   Name: Elizabeth B. Higgins   Title: Executive
Vice President and Chief Financial Officer

 



 S-1 

 

 

  NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION   as Administrative
Agent               By: /s/ J. Andrew Don   Name: J. Andrew Don   Title: Senior
Vice President and Chief Financial Officer

 



 S-2 

 

 

  NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION   as an L/C Issuer,
the Swing Line Lender and a Lender               By: /s/ J. Andrew Don   Name:
J. Andrew Don   Title: Senior Vice President and Chief Financial Officer

 



 S-3 

 

 

  Bank of America, N.A., as an L/C Issuer and a Lender               By: /s/
Keith T. Erazmus   Name: Keith T. Erazmus   Title: Senior Vice President

 



 S-4 

 

 

  Truist Bank, as an L/C Issuer and a Lender           By: /s/ Ketak Sampat  
Name: Ketak Sampat   Title: Senior Vice President

 



 S-5 

 

 

  CoBank, ACB, as an L/C Issuer and a Lender           By: /s/ Mike Rehmer  
Name: Mike Rehmer   Title: Vice President

 



 S-6 

 

 

  MUFG BANK, LTD., as a Lender           By: /s/ Robert MacFarlane   Name:
Robert MacFarlane   Title: Director

 



 S-7 

 

 

  MIZUHO BANK, LTD., as a Lender           By: /s/ Edward Sacks   Name: Edward
Sacks   Title: Authorized Signatory

 



 S-8 

 

 

  ROYAL BANK OF CANADA, as a Lender           By: /s/ John E. Wells   Name: John
E. Wells   Title: Authorized Signatory

 



 S-9 

 

 

  REGIONS BANK, as a Lender           By: /s/ Jerry Wells   Name: Jerry Wells  
Title: Director

 



 S-10 

 

 

  FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Lender           By: /s/ William
Merritt   Name: William Merritt   Title: Director II

 



 S-11 

 

 

  GOLDMAN SACHS BANK USA, as a Lender           By: /s/ Ryan Durkin   Name: Ryan
Durkin   Title: Authorized Signatory

 



 S-12 

 

 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender           By: /s/ James
O’Shaughnessy   Name: James O’Shaughnessy   Title: Vice President

 



 S-13 

 

 

  JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as a Lender           By: /s/
Heather Talbott   Name: Heather Talbott   Title: Executive Director

 



 S-14 

 

 

  BANK OF MONTREAL, as a Departing Lender           By: /s/ Jessica Markkula  
Name: Jessica Markkula   Title: Director

 



 S-15 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Departing Lender           By:
/s/ Patrick Hennessey   Name: Patrick Hennessey   Title: Senior Vice President

 



 S-16 

 

 



SCHEDULE 1.1

 

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender  Commitment   Applicable Percentage  National Rural Utilities Cooperative
Finance Corporation  $235,000,000    19.4215% CoBank, ACB  $150,000,000  
 12.3967% MUFG Bank, Ltd.  $125,000,000    10.3306% Mizuho Bank, Ltd. 
$100,000,000    8.2645% Bank of America, N.A.  $100,000,000    8.2645% Royal
Bank of Canada  $100,000,000    8.2645% Regions Bank  $100,000,000    8.2645%
Truist Bank  $100,000,000    8.2645% Fifth Third Bank, National Association 
$50,000,000    4.1322% Goldman Sachs Bank USA  $50,000,000    4.1322% U.S. Bank
National Association  $50,000,000    4.1322% JPMorgan Chase Bank, National
Association  $50,000,000    4.1322% Total:  $1,210,000,000.00    100.0000%

 





 